EXECUTION VERSION

Exhibit 10.5

 

 

 

 

 

 

 

LEASE AGREEMENT

 

Between

 

 

 

 

LAKD HQ, LLC,

a Delaware limited liability company,

as Landlord

 

And

 

 

 

HEALTHSOUTH CORPORATION,

a Delaware corporation,

as Tenant

 

 

Dated: March 31, 2008

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

LEASE AGREEMENT

 

No.

Description

Page

 

1.

Premises

6

2.

Lease Term

6

3.

Base Rent

8

4.

Rent Payment

8

5.

Interest; Late Charge

8

6.

Partial Payment

9

7.

Construction of this Agreement

9

8.

Use of Premises

9

9.

Definitions

9

10.

Repairs By Landlord

10

11.

Repairs By Tenant

10

12.

Alterations and Improvements

10

13.

Operating Expenses

11

14.

Intentionally Deleted

16

15.

Acceptance and Waiver

16

16.

Signs

17

17.

Advertising; Showing of Premises

18

18.

Removal of Fixtures

18

19.

Entering Premises

18

20.

Services

18

21.

Indemnities

20

22.

Insurance; Waivers

20

23.

Governmental Requirements

23

24.

Intentionally Deleted

23

25.

Assignment and Subletting

23

26.

Default

25

27.

Remedies

25

28.

Destruction or Damage

26

29.

Eminent Domain

27

30.

Intentionally Deleted

27

31.

Mortgagee’s Rights

27

32.

Tenant’s Estoppel

29

33.

Attorney’s Fees

29

34.

Parking

29

35.

Storage

30

36.

Waste Disposal

30

37.

Surrender of Premises

30

38.

Cleaning Premises

31

39.

No Estate In Land

31

40.

Cumulative Rights

31

41.

Paragraph Titles; Severability

31

42.

Damage or Theft of Personal Property

31

43.

Holding Over

31

44.

Security Deposit

31

45.

As IS

31

46.

Rules and Regulations

31

47.

Quiet Enjoyment

32

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



48.

Entire Agreement

32

49.

Limitation of Liability

32

50.

Submission of Agreement

32

51.

Authority

32

52.

Relocation

32

53.

Broker Disclosure

32

54.

Notices

32

55.

Force Majeure

33

56.

Special Stipulations

33

57.

Anti-Terrorism Representation

33

 

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



BASIC LEASE PROVISIONS

 

The following is a summary of some of the Basic Provisions of the Lease. In the
event of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control.

 

 

1.

Office Building (See Section 1):

3660 Grandview Parkway

 

Birmingham, Alabama 35243

 

 

Project (See Section 1):

Cahaba Center at Grandview (formerly HealthSouth Corporate Campus)

 

 

2.

Premises (See Section 1):

 

 

Corporate Office Leased Premises:

 

 

Suites:

200, 400 & 500

 

 

Floors:

the entire second floor of each of the North

 

Tower, the Center Tower and the South

 

Tower; the entire fourth floor of each of the

 

North Tower, Center Tower and South

 

Tower; the entire fifth floor of the Center

 

Tower; 287 rentable square feet on the first

 

floor of the North Tower (the “UPS Room”);

 

and the 34 rentable square feet on the first

 

floor of the North Tower (the “Safe Room”)

 

 

Rentable Square Feet:

113,807

 

 

AND

 

 

North Tower Information Systems Leased Premises:

 

 

Suite:

110

 

 

Floors:

a portion of the first floor of

 

the North Tower

 

 

Rentable Square Feet:

2,457

 

 

AND

 

 

Temporary Space Blocks:

As identified on Exhibit A-4 attached hereto

 

and by this reference made a part hereof.

 

 

 

3.

Term (See Section 2):

Approximately Ten (10) years

 

 

4.

Base Rent (See Sections 2 and 3):

 

 

With respect to the Corporate Office Leased Premises and the North Tower
Information

 

Systems Leased Premises:

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



 

Rate Per Rentable Square

 

Lease Year

Foot of Premises per Annum

 

 

1

$15.00

 

2

$15.38

 

3

$15.76

 

4

$16.15

 

5

$16.56

 

6

$16.97

 

7

$17.40

 

8

$17.83

 

9

$18.28

 

10

$18.73

 

 

With respect to each Temporary Space Block during the Applicable Temporary Space
Term:

 

 

Rate Per Rentable Square

 

Period

Foot of Premises per Annum

 

 

Applicable Temporary

 

Space Term

$23.50

 

 

 

5.

Tenant's Share:

57.71% for the Corporate Office

 

Leased Premises plus 1.25% for the

 

North Tower Information Systems Leased

 

Premises plus 0.00% for the Temporary

 

Space Blocks

 

 

6.

Security Deposit (See Section 44):

N/A

 

 

7.

Landlord's Broker (See Section 53):

N/A

 

Tenant's Broker (See Section 53):

N/A

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



LEASE AGREEMENT

 

THIS LEASE AGREEMENT (hereinafter called this "Lease") is made and entered into
this 31st day of March, 2008, by and between LAKD HQ, LLC, a Delaware limited
liability company (hereinafter called "Landlord"); and HEALTHSOUTH CORPORATION,
a Delaware corporation (hereinafter called "Tenant").

 

1.           Premises.   Landlord does hereby rent and lease to Tenant and
Tenant does hereby rent and lease from Landlord, for general office purposes of
a type customary for first-class office buildings, the following described space
(collectively, hereinafter called the "Premises"):

 

(i) 113,807 rentable square feet of space comprising 46,793 rentable square
feet, comprising all of the second floor of each of the North Tower, Center
Tower and South Tower; 50,064 rentable square feet, comprising all of the fourth
floor of each of the North Tower, Center Tower and South Tower, 16,629 rentable
square feet, comprising all of the fifth floor of the Center Tower, 287 rentable
square feet located on the first floor of the North Tower comprising the UPS
Room and 34 rentable square feet located on the first floor of the North Tower
comprising the Safe Room (collectively, the “Corporate Office Leased Premises”),
together with (ii) 2,457 rentable square feet located on the first floor of the
North Tower (the “North Tower Information Systems Leased Premises”), together
with (iii) those certain blocks of space identified on Exhibit A-4
(individually, a “Temporary Space Block”; collectively the “Temporary Space
Blocks”), all located within that certain building (the "Building") commonly
referred to as Grandview Plaza and by using the following street address 3660
Grandview Parkway (formerly One HealthSouth Parkway), Birmingham, Alabama 35243,
and further identified as “Corporate Office Building” on the Site Plan attached
hereto as Exhibit A-1 and made a part hereof by reference and located on the
real property described in Exhibit "A" attached hereto (the "Property") , said
Premises to be located as shown by diagonal lines on the drawing attached hereto
as Exhibit "A-2" and made a part hereof by reference. The terms “North Tower”,
“Center Tower” and “South Tower” mean and refer to those portions of the Office
Building identified on Exhibit “A-3” attached hereto and by this reference made
a part hereof and are herein together called the Office Building, which term
excludes the conference center and cafeteria identified on Exhibit “A-3” (the
“Conference Center”) and the connector (the “Connector”) that links the Office
Building to the Conference Center also as identified on Exhibit “A-3.” The
Office Building is located within a larger complex (the "Project") consisting of
approximately 103.2 acres and known as of the date of this Lease as Cahaba
Center at Grandview (formerly HealthSouth Corporate Campus), together with any
and all improvements now or hereafter located thereon and together with any
additional land and/or buildings which Landlord hereinafter acquires and makes a
part of the Project. The number of rentable square feet contained in the
Premises has been conclusively determined and is not subject to remeasurement or
contest by either party.

 

2.           Lease Term.   Tenant shall have and hold the Corporate Office
Leased Premises for a term ("Term") commencing on March 31, 2008 (the
"Commencement Date"), and expiring at midnight on March 31, 2018 (the
"Expiration Date"), unless sooner terminated or extended as hereinafter
provided.

 

Tenant shall have and hold the North Tower Information Systems Leased Premises
for a term commencing on the Commencement Date, and expiring at midnight on
March 31, 2009 (the "North Tower Expiration Date"), unless sooner terminated or
extended as hereinafter provided.

 

Tenant shall have and hold each Temporary Space Block for a term (each, an
“Applicable Temporary Space Term”) commencing on the Commencement Date, and
expiring on the expiration date corresponding to such Temporary Space Block as
set forth on Exhibit A-4 (each such expiration date being referred to herein as
an "Applicable Temporary Space Block Expiration Date"), unless sooner terminated
or extended as hereinafter provided.

 

Provided that the Lease is in full force and effect and no default has occurred
and is then continuing, Landlord hereby grants to Tenant one (1) option to
extend the North Tower Expiration Date with respect to all but not any lesser
portion of the North Tower Information Systems Leased Premises for a period of
six

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



(6) months (the "North Tower Extended Term") beginning immediately upon the
North Tower Expiration Date, such option to be exercised by Tenant giving
written notice of its exercise to Landlord in the manner provided in this Lease
at least sixty (60) days prior to the North Tower Expiration Date. Leasing of
the North Tower Information Systems Leased Premises by Tenant for the North
Tower Extended Term shall be subject to all of the same terms and conditions set
forth in this Lease; provided, however, that any construction provisions,
improvement allowances, rent abatements or other concessions applicable to the
North Tower Information Systems Leased Premises during any prior period shall
not be applicable during any North Tower Extended Term (unless otherwise
mutually acceptable to both Landlord and Tenant in the sole discretion of each
at the time Tenant exercises its options to extend). Landlord and Tenant shall
enter into an amendment to this Lease to evidence Tenant's exercise of this
extension option.

 

Effective as of the North Tower Expiration Date, the Premises shall be
contracted to exclude the North Tower Information Systems Leased Premises.
Following the exclusion of the North Tower Information Systems Leased Premises,
the total space leased from Landlord to Tenant, and by Tenant from Landlord,
pursuant to the terms of this Lease (and, therefore, the “Premises” thereafter
under this Lease) shall be only the Corporate Office Leased Premises. As of the
North Tower Expiration Date, Tenant shall surrender possession of the North
Tower Information Systems Leased Premises to Landlord in substantially the same
condition as delivered on the Commencement Date of this Lease, in broom clean
condition, in good order and repair and otherwise in accordance with the terms
of this Lease regarding surrender of space upon the expiration or earlier
termination of this Lease, including without limitation Sections 12 and 37
hereof; provided, however, that Tenant must timely remove all personal property
and equipment from such premises so long as Tenant repairs any damage occasioned
thereby. In the event Tenant remains in possession of the North Tower
Information Systems Leased Premises after the North Tower Expiration Date, with
Landlord's written consent, Tenant shall be a tenant from month to month and
such tenancy shall be subject to all the provisions hereof, except that the
monthly rental with respect to the North Tower Information Systems Leased
Premises shall be at one hundred twenty five percent (125%) of the monthly Base
Rent payable hereunder upon such North Tower Expiration Date, as the same would
be adjusted pursuant to the provisions of Section 3 hereof. In the event Tenant
remains in possession of the North Tower Information Systems Leased Premises
after the North Tower Expiration Date, without Landlord's written consent,
Tenant shall be a tenant at sufferance and may be evicted by Landlord in
accordance with applicable law, but Tenant shall be obligated to pay rent for
such period that Tenant holds over without written consent at one hundred
seventy five percent (175%) of the monthly Base Rent payable hereunder upon such
North Tower Expiration Date, as same would be adjusted pursuant to the
provisions of Section 3 hereof. There shall be no renewal of this Lease with
respect to the North Tower Information Systems Leased Premises by operation of
law or otherwise. Nothing in this Section shall be construed as a consent by
Landlord for any holding over by Tenant after the North Tower Expiration Date;
provided, that Landlord hereby acknowledges and affirms Tenant’s option to renew
as provided in the immediately preceding subparagraph.

 

Effective as of each Applicable Temporary Space Block Expiration Date, the
Premises shall be contracted to exclude the applicable expiring Temporary Space
Block. Following the exclusion of all Temporary Space Blocks, the total space
leased from Landlord to Tenant, and by Tenant from Landlord, pursuant to the
terms of this Lease (and, therefore, the “Premises” thereafter under this Lease)
shall be only the North Tower Information Space Leased Premises and the
Corporate Office Leased Premises. As of each Applicable Temporary Space Block
Expiration Date, Tenant shall surrender possession of the applicable expiring
Temporary Space Block to Landlord in substantially the same condition as
delivered on the Commencement Date of this Lease, in broom clean condition, in
good order and repair and otherwise in accordance with the terms of this Lease
regarding surrender of space upon the expiration or earlier termination of this
Lease, including without limitation Sections 12 and 37 hereof; provided,
however, that Tenant must timely remove all personal property and equipment from
such premises so long as Tenant repairs any damage occasioned thereby. In the
event Tenant remains in possession of any expiring Temporary Space Block after
its Applicable Temporary Space Block Expiration Date, with Landlord's written
consent, Tenant shall be a tenant from month to month and such tenancy shall be
subject to all the provisions hereof, except that the monthly rental with
respect to such Temporary Space Block shall be at one hundred twenty five
percent (125%) of the monthly Base Rent payable hereunder upon such Applicable

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



Temporary Space Block Expiration Date. In the event Tenant remains in possession
of the Temporary Space Block after its Applicable Temporary Space Block
Expiration Date, without Landlord's written consent, Tenant shall be a tenant at
sufferance and may be evicted by Landlord in accordance with applicable law, but
Tenant shall be obligated to pay rent for such period that Tenant holds over
without written consent at one hundred seventy five percent (175%) of the
monthly Base Rent payable hereunder upon such Applicable Temporary Space Block
Expiration Date, and shall also be liable for any and all other damages Landlord
suffers as a result of such holdover including, without limitation, the loss of
a prospective tenant for such space. There shall be no renewal of this Lease
with respect to any Temporary Space Block by operation of law or otherwise.
Nothing in this Section shall be construed as a consent by Landlord for any
holding over by Tenant after any Applicable Temporary Space Block Expiration
Date.

 

3.           Base Rent.   Tenant shall pay to Landlord, at c/o Daniel Realty
Services, L.L.C., 3595 Grandview Parkway, Suite 400, Birmingham, Alabama 35243,
or at such other place as Landlord shall designate in writing to Tenant, annual
base rent ("Base Rent") in the amounts set forth in the Base Lease Provisions,
subject to Section 4(b) below. The term "Lease Year", as used in the Basic Lease
Provisions and throughout this Lease, shall mean each and every consecutive
twelve (12) month period during the Term of this Lease, with the first such
twelve (12) month period commencing on the Commencement Date; provided, however,
if the Commencement Date occurs other than on the first day of a calendar month
the first Lease Year shall be that partial month plus the first full twelve (12)
months thereafter.

 

4.           Rent Payment.   (a)   The Base Rent for each Lease Year shall be
payable in equal monthly installments, due on the first day of each calendar
month, in advance, in legal tender of the United States of America, without
abatement, demand, deduction or offset whatsoever, except as may be expressly
provided in this Lease. One full monthly installment of Base Rent shall be due
and payable on the date of execution of this Lease by Tenant for the first
month's Base Rent and a like monthly installment of Base Rent shall be due and
payable on or before the first day of each calendar month following the
Commencement Date during the Term hereof; provided, that if the Commencement
Date should be a date other than the first day of a calendar month, the monthly
Base Rent installment paid on the date of execution of this Lease by Tenant
shall be prorated to that partial calendar month. Base Rent for any periods
shorter than a full calendar month shall also be prorated to that partial
calendar month. Tenant shall pay, as Additional Rent, all other sums due from
Tenant under this Lease (the term "Rent", as used herein, means all Base Rent,
Additional Rent and all other amounts payable hereunder from Tenant to
Landlord).

 

(b)        Notwithstanding the provisions of Sections 3, 4 and 13 hereof to the
contrary, Base Rent and Operating Expenses with respect to that portion of the
Corporate Office Leased Premises located on the second floor of the North Tower
(which the parties conclusively agree comprises 14,693 rentable square feet)
shall be abated for the period commencing March 31, 2008 and expiring on
December 31, 2008. Base Rent and Operating Expenses with respect to such second
floor space of the North Tower will be due and payable from and after January 1,
2009 on the terms and conditions of this Lease. This abatement is only with
respect to the 14,693 rentable square feet located on the second floor of the
North Tower; this abatement shall not apply to any other portion of the
Premises.

 

5.           Interest; Late Charge.   Other remedies for non-payment of Rent
notwithstanding, if any monthly installment of Base Rent or Additional Rent is
not received by Landlord on or before the date due, or if any payment due
Landlord by Tenant which does not have a scheduled due date is not received by
Landlord on or before the tenth (10th) business day following the date Tenant
was invoiced, a late charge of five percent (5%) percent of such past due amount
shall be immediately due and payable as Additional Rent. Other remedies for
non-payment of Rent notwithstanding, if any monthly installment of Base Rent or
Additional Rent is not received by Landlord on or before the date due, or if any
payment due Landlord by Tenant which does not have a scheduled due date is not
received by Landlord on or before the tenth (10th) business day following the
date Tenant was invoiced, then interest shall accrue from the date that is
thirty (30) days following the date such payment is past due until paid at the
lower of twelve percent (12%) per annum or the highest rate permitted by
applicable law. Notwithstanding the foregoing, with respect to the first two (2)
late payments in any twelve (12) month period, no late charges and interest
thereon shall be due

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



if Tenant pays the past due amount within five (5) days after Landlord’s notice
that such payment is past due. Any further late payments during such twelve (12)
month period shall incur the late charges and interest described above without
any notice or cure rights.

 

6.           Partial Payment.   No payment by Tenant or acceptance by Landlord
of an amount less than the Rent herein stipulated shall be deemed a waiver of
any other Rent due. No partial payment or endorsement on any check or any letter
accompanying such payment of Rent shall be deemed an accord and satisfaction,
but Landlord may accept such payment without prejudice to Landlord's right to
collect the balance of any Rent due under the terms of this Lease or any late
charge assessed against Tenant hereunder.

 

7.           Construction of this Agreement.    No failure of Landlord to
exercise any power given Landlord hereunder, or to insist upon strict compliance
by Tenant of his obligations hereunder, and no custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of Landlord's right
to demand exact compliance with the terms hereof. Time is of the essence of this
Lease and all Exhibits and Stipulations attached hereto.

 

 

8.

Use of Premises.

 

(a)Tenant shall use and occupy the Premises for general office purposes of a
type customary for first-class office buildings and for no other purpose. The
Premises, the Rooftop Equipment (as defined in Exhibit B), the Connector UPS
Room (as defined in Exhibit B) and the Exclusive Equipment (as defined in
Exhibit B) shall not be used for any illegal purpose, nor in violation of any
valid regulation of any governmental body, nor in any manner to create any
nuisance or trespass, nor in any manner to vitiate the insurance or increase the
rate of insurance on the Premises or the Office Building, nor in any manner
inconsistent with the first-class nature of the Office Building.

 

(b)            Tenant shall not cause or permit the receipt, storage, use,
location or handling on the Property (including the Office Building and
Premises) of any product, material or merchandise which is explosive, highly
inflammable, or a "hazardous or toxic material," as that term is hereafter
defined. "Hazardous or toxic material" shall include all materials or substances
which have been determined to be hazardous to health or the environment,
including, without limitation hazardous waste (as defined in the Resource
Conservation and Recovery Act); hazardous substances (as defined in the
Comprehensive Emergency Response, Compensation and Liability Act, as amended by
the Superfund Amendments and Reauthorization Act); gasoline or any other
petroleum product or by-product or other hydrocarbon derivative; toxic
substances, (as defined by the Toxic Substances Control Act); insecticides,
fungicides or rodenticide, (as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act); asbestos and radon and substances determined to be
hazardous under the Occupational Safety and Health Act or regulations
promulgated thereunder. Notwithstanding the foregoing, Tenant shall not be in
breach of this provision as a result of the presence in the Premises of de
minimis amounts of hazardous or toxic materials which are in compliance with all
applicable laws, ordinances and regulations and are customarily present in a
general office use (e.g., copying machine chemicals and kitchen cleansers).

 

(c)The occupancy rate of the Premises shall in no event be more than the maximum
occupancy permitted pursuant to applicable laws or codes. In the event that
Tenant exceeds this ratio, and Landlord consents to such overage, Landlord may
condition its consent upon Tenant’s payment of any and all costs related with
such overage, including without limitation, excessive maintenance charges,
increased electrical and HVAC usage, and increased parking demand.

 

(d)            Subject to casualty, condemnation, force majeure events,
emergency, repairs, maintenance, replacements, safety/security precautions and
Landlord's reasonable rules and regulations regarding after-hours entry, Tenant
shall have twenty-four hour, seven day a week access to the Premises during the
Term.

 

9.           Definitions.   "Landlord," as used in this Lease, shall include the
party named in the first paragraph hereof, its representatives, assigns and
successors in title to the Premises. "Tenant" shall include

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



the party named in the first paragraph hereof, its heirs and representatives,
and, if this Lease shall be validly assigned or sublet, shall also include
Tenant's assignees or subtenants, as to the Premises, or portion thereof,
covered by such assignment or sublease. "Landlord" and "Tenant" include male and
female, singular and plural, corporation, partnership, limited liability company
(and the officers, members, partners, employees or agents of any such entities)
or individual, as may fit the particular parties.

 

10.         Repairs By Landlord.   Tenant, by taking possession of the Premises,
shall accept and shall be held to have accepted the Premises as suitable for the
use intended by this Lease. Landlord shall not be required, after possession of
the Premises has been delivered to Tenant, to make any repairs or improvements
to the Premises, except as set forth in this Lease. Except for damage caused by
casualty and condemnation (which shall be governed by Section 28 and 29 below),
and subject to normal wear and tear, Landlord shall maintain in good repair the
exterior walls, roof, common areas, foundation and structural portions of the
Office Building and the mechanical, electrical, plumbing and HVAC systems
serving the Office Building (but not any special or supplemental systems
installed by or on behalf of Tenant, not any Rooftop Equipment, not the
Connector UPS Room (as defined in Exhibit B) and not the Exclusive Equipment (as
defined in Exhibit B)), provided (i) such repairs are not caused by Tenant,
Tenant's invitees or anyone in the employ or control of Tenant and (ii) such
repairs are not necessitated by conditions existing on or prior to the date of
this Lease (the “Pre-Existing Conditions”). Tenant accepts the Pre-Existing
Conditions, and acknowledges that the continuation of Pre-Existing Conditions as
of the Commencement Date and thereafter during the Term is not a default by
Landlord in its repair and maintenance obligations hereunder. Landlord shall
repair or remedy all Pre-Existing Conditions, provided, that Landlord shall have
the right, in its reasonable discretion exercised in a diligent manner
consistent with the operation of a first-class building, to determine the
timetable and extent of repair with respect to any and all Pre-Existing
Conditions.

 

11.         Repairs By Tenant.   Except as described in Section 10 above, Tenant
shall, at its own cost and expense, maintain the Premises, the Rooftop Equipment
(as defined in Exhibit B), the Connector UPS Room (as defined in Exhibit B) and
the Exclusive Equipment (as defined in Exhibit B) in good repair and in a neat
and clean, first-class condition, including making all necessary repairs and
replacements. Tenant shall further, at its own cost and expense, repair or
restore any damage or injury to all or any part of the Office Building caused by
Tenant or Tenant's agents, employees, invitees, licensees, visitors or
contractors, including but not limited to any repairs or replacements
necessitated by (i) the construction or installation of improvements to the
Premises by or on behalf of Tenant, (ii) the moving of any property into or out
of the Premises, (iii) the repair, use or presence of the Rooftop Equipment or
the Exclusive Equipment, and (iv) the use of the Connector UPS Room. If Tenant
fails to make such repairs or replacements promptly, Landlord may, at its
option, make the repairs and replacements and the costs of such repair or
replacements shall be charged to Tenant as Additional Rent and shall become due
and payable by Tenant with the monthly installment of Base Rent next due
hereunder.

 

12.         Alterations and Improvements.   Except for minor, decorative
alterations which do not affect the Office Building structure or systems, do not
materially adversely impact other tenants, are not visible from outside the
Premises and do not cost in excess of $100,000.00 in the aggregate in any
rolling twelve (12) month period during the Term, Tenant shall not make or allow
to be made any alterations, physical additions or improvements (which shall be
deemed to include the relocation or replacements of the Rooftop Equipment and
the Exclusive Equipment from time to time) in or to the Premises without first
obtaining in writing Landlord's written consent for such alterations or
additions, which consent may be granted or withheld in the sole, unfettered
discretion of Landlord if the alterations will affect the Office Building
structure or systems or will be visible from outside the Premises, but which
consent shall not be unreasonably withheld, delayed or conditioned if the
alterations will not affect the Office Building structure or systems and will
not be visible from outside the Premises. Any alterations, additions or
improvements shall maintain a finish level at or exceeding the finish level
existing in the Premises as of the Commencement Date. Upon Landlord's request
but only with respect to alterations, additions or improvements that require
Landlord’s consent as provided herein, Tenant will furnish Landlord plans and
specifications for any proposed alterations, additions or improvements;
provided, however, that if the nature of Tenant’s proposed alterations,
additions or improvements does not necessitate the preparation of plans

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



and specifications, then Tenant shall deliver to Landlord a reasonable working
description of the proposed alterations, additions or improvements. Any
alterations, physical additions or improvements shall at once become the
property of Landlord; provided, however, Landlord, at its option, may require
Tenant to remove any alterations, additions or improvements that are reasonably
anticipated not to be re-usable for Landlord’s actual or contemplated future
tenant(s) and/or that are reasonably anticipated to result in higher than
customary demolition costs (and/or any cabling installed by or on behalf of
Tenant) in order to restore the Premises to the condition existing on the
Commencement Date. Notwithstanding the foregoing to the contrary, the foregoing
removal option shall not apply if at the time Tenant requested Landlord's
consent to such alterations, additions or improvements, Tenant delivered a
notice to Landlord which included the phrase in bold type, "LANDLORD MUST
RESPOND TO TENANT IN WRITING WHETHER OR NOT THE ALTERATIONS, ADDITIONS OR
IMPROVEMENTS WHICH ARE THE SUBJECT OF THIS NOTICE MUST BE REMOVED IN ORDER TO
RESTORE THE PREMISES TO THE CONDITION EXISTING ON THE COMMENCEMENT DATE".
Following receipt of such a notice from Tenant, Landlord shall indicate whether
such alterations, additions or improvements will need to be removed at the
expiration or earlier termination of this Lease, and Landlord shall be bound by
such determination thereafter. Tenant shall not be required to remove
alterations, physical additions or improvements (other than cabling) that are
both reasonably anticipated to be re-usable for Landlord’s actual or
contemplated future tenant(s) and reasonably anticipated not to result in higher
than customary demolition costs. All costs of any such alterations, additions or
improvements shall be borne by Tenant. All alterations, additions or
improvements must be made in a good, first-class, workmanlike manner and in a
manner that does not disturb other tenants (i.e., any loud work must be
performed during non-business hours) and Tenant must maintain or cause to be
maintained appropriate liability and builder's risk insurance throughout the
construction. Except to the extent due to the negligence or willful misconduct
of Landlord, Tenant does hereby indemnify and hold Landlord harmless from and
against all claims for damages or death of persons or damage or destruction of
property arising out of the performance of any such alterations, additions or
improvements made by or on behalf of Tenant. Under no circumstances shall
Landlord be required to pay, during the Term of this Lease and any extensions or
renewals thereof, any ad valorem or property tax on such alterations, additions
or improvements, Tenant hereby covenanting to pay all such taxes when they
become due. In the event any alterations, additions, improvements or repairs are
to be performed by contractors or workmen other than Landlord's contractors or
workmen, any such contractors or workmen must first be approved, in writing, by
Landlord, which approval shall not be withheld, delayed or conditioned
unreasonably. Landlord agrees to assign to Tenant any rights it may have against
the contractor of the Premises with respect to any work performed by said
contractor in connection with improvements made by Landlord at the request of
Tenant.

 

 

13.

Operating Expenses.

 

(a) Tenant agrees to reimburse Landlord throughout the Term, as Additional Rent
hereunder for Tenant's Share (as defined below) of the annual Operating Expenses
(as defined below), subject to Section 4(b) above. The term "Tenant's Share"
shall mean the percentage determined by dividing the rentable square footage of
the Premises by the rentable square footage of the Office Building. Tenant’s
Share with respect to Corporate Office Leased Premises is 57.71%; Tenant’s Share
with respect to the North Tower Information Systems Leased Premises is 1.25%,
for an aggregate total prior to the North Tower Expiration Date of 58.96%. If
Tenant does not lease the Premises (or portion thereof) during the entire full
calendar year in which the Term of this Lease commences or ends, Tenant's Share
of Operating Expenses for the applicable calendar year shall be appropriately
prorated for the partial year, based on the number of days Tenant has leased the
Premises during that year.

 

(b)            Operating Expenses shall be all those expenses of operating,
servicing, managing, maintaining and repairing the Property, Office Building,
all parking areas and related common areas (as well as an allocation of certain
Connector expenses and Project expenses, all as reasonably allocated by Landlord
to the Office Building and the other buildings or structures in the Project) in
a manner deemed by Landlord reasonable and appropriate and in the best interest
of the tenants of the Office Building and in a manner consistent with comparable
first-class office buildings in the suburban office market of Birmingham,
Alabama. As of the Commencement Date, Landlord anticipates allocating Project-

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



wide expenses on an acreage basis, provided, however, Landlord shall have the
right to revise such allocation in the future so long as such allocation
otherwise complies with the terms of this Section 13. Landlord shall not
unreasonably classify developable space within the Project as “common area” in
an effort to unfairly inflate that portion of Operating Expenses that will be
allocated on a Project-wide basis as described in the immediately prior two
sentences.

 

Operating Expenses shall include, without limitation, the following:

 

(1) All taxes and assessments, whether general or special, applicable to the
Property and the Office Building, which shall include real and personal property
ad valorem taxes, and any and all reasonable costs and expenses incurred by
Landlord in seeking a reduction of any such taxes and assessments. However,
Tenant shall not be obligated for taxes on the net income from the operation of
the Office Building, unless there is imposed in the future a tax on rental
income on the Office Building in lieu of the real Property ad valorem taxes, in
which event such tax shall be deemed an Operating Expense of the Office
Building. All of the foregoing are sometimes referred to herein as “Taxes and
Assessments.”

 

(2) Insurance premiums and deductible amounts, including, without limitation,
for commercial general liability, ISO Causes of Loss Special Form (or
equivalent) property, rent loss and other coverages carried by Landlord on the
Office Building and Property.

 

(3) All utilities, including, without limitation, water, power, heating,
lighting, ventilation, sanitary sewer and air conditioning of the Office
Building, but not including those utility charges actually paid by Tenant or
other tenants of the Office Building.

 

 

(4)

Janitorial and maintenance expenses, including:

 

(i) Janitorial services and janitorial supplies and other materials used in the
operation and maintenance of the Office Building;

 

(ii) The cost of maintenance and service agreements on equipment, window
cleaning, grounds maintenance, pest control, security, trash and snow removal,
and other similar services or agreements;

 

(5) Management fees (or a charge equal to fair market management fees if
Landlord provides its own management services) not exceeding the lesser of (i)
five percent (5%) of the annual gross revenues Landlord derives from the Office
Building (assuming 95% occupancy), or (ii) the management fees customarily
charged for similar buildings in the greater Birmingham, Alabama area, plus the
market rental value of a management office appropriately allocated among the
Office Building and any other buildings served by such management office.

 

(6) The costs, including interest, amortized over its useful life, of any
capital improvement, device or piece of equipment acquired or installed by or on
behalf of Landlord for which Landlord reasonably believes will result in a
reduction in Operating Expense or an improvement in the operating efficiency of
any system within the Office Building.

 

(7) All services, supplies, repairs, replacements or other expenses directly and
reasonably associated with servicing, maintaining, managing and operating the
Office Building, including, but not limited to the lobby, vehicular and
pedestrian traffic areas and other common use areas.

 

(8) Wages and salaries of Landlord's employees (not above the level of building
manager) engaged in the maintenance, operation, repair and services of the
Office Building, including taxes, insurance and customary fringe benefits.

 

 

(9)

Legal and accounting costs.

 

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



 

(10)

Costs to maintain and repair the Office Building and Property.

 

(11)Landscaping and security costs unless Landlord hires a third party to
provide such services pursuant to a service contract and the cost of that
service contract is already included in Operating Expenses as described above.

 

(12)The Office Building's allocated share (as reasonably allocated in a fair and
equitable manner) of certain expenses which are incurred on a Project-wide basis
including, without limitation, costs in connection with (i) landscaping, (ii)
utility and road repairs, (iii) security, (iv) signage installation, replacement
and repair and (v) taxes or assessments which are not assessed against a
particular building or the parcel on which it is located. If the Property is
covered by a declaration and/or an owners association and costs of the type
described above are allocated to the Office Building by way of dues or costs
charged or assessed under that declaration or by that association, those charges
or dues shall be included in the Operating Expenses.

 

(13)The Office Building's Connector Share (as hereinafter defined) of certain
expenses which are incurred in connection with the Connector, including, without
limitation, costs in connection with (i) taxes, (ii) utilities, and (iii) repair
and maintenance. The term “Connector Share” shall mean 50%; provided, however,
that to the extent either Landlord or Tenant reasonably determines that an
expense incurred in connection with the Connector disproportionately benefits
either the Office Building or the Conference Center, then the Connector Share
shall be adjusted by agreement of Landlord and Tenant (which agreement shall not
be unreasonably withheld, conditioned or delayed and shall be pursued in good
faith by both Landlord and Tenant) for such expense commensurate with such
disproportionate benefit.

 

Notwithstanding the foregoing to the contrary, Operating Expenses shall not
include the following:

 

(i)        Principal and/or interest payments on any financing for the Office
Building or any part thereof or rentals under any ground or other underlying
lease to the extent not otherwise expressly included in items (b)(1) through
(b)(12) above;

 

(ii)        The cost of any repairs, additions, alterations, changes,
replacement and other items which, under generally accepted accounting
principles, are classified as capital expenditures or capital improvements,
except as specifically contemplated by Section 13(b) above and except for items
which are generally considered maintenance and repair items, such as painting of
common areas, replacement of carpet in elevator lobbies, resurfacing of parking
lots, and the like;

 

(iii)       Costs or expenses to the extent the result of the gross negligence
or willful misconduct of Landlord, its agents or employees;

 

(iv)       Any amount paid to an affiliate of Landlord to the extent any such
amount is in excess of the amount which would be paid for comparable service and
expertise in the absence of such relationship;

 

(v)        Costs for which Landlord is entitled to be reimbursed by tenants (or
Tenant) except by payment of a pro rata share of Operating Expenses (or like
reimbursement method);

 

(vi)       Costs attributable to obtaining or retaining tenants, including,
advertising expenses, improvement costs, brokerage commissions, architectural
fees and attorneys' fees;

 

(vii)      Legal costs, expenses and damages of any kind incurred in enforcing
the terms of any lease, arising out of any mortgage or ground lease affecting
the Property or arising out of disputes related to any lease, mortgage or ground
lease;

 

(viii)     Costs that are actually reimbursed to Landlord by insurance,
warranty, guaranty or other third parties, except to the extent of commercially
reasonable deductibles;

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



 

(ix)       Late fees, penalties, interest charges or other similar costs
incurred by Landlord resulting from Landlord’s failure to pay expenses as and
when due;

 

(x)        Costs of work or services provided at Landlord's expense to other
tenants to the extent in excess of the services available to Tenant;

 

(xi)       Costs (including, entity formation, internal entity accounting and
legal matters) associated with the legal entity that constitutes Landlord to the
extent separate and apart from the cost of the operation of the Office Building;

 

(xii)      Wages, salaries and fringe benefits of executive personnel, officers,
executives and employees of Landlord above the level of building manager
(regardless of the title of such individual), unless such employee is performing
the functions of building manager in the temporary absence of a building
manager;

 

(xiii)           Income or corporate taxes, capital gains taxes, inheritance
taxes, taxes on rents or gross receipts (except to the extent they replace
property taxes);

 

(xiv)       costs (including permit, license and inspection fees) incurred in
renovating, improving, painting or decorating space leased or to be leased to
Tenant or other tenants or occupants of the Office Building;

 

(xv)        any tenant work performed or alteration of space leased to Tenant or
other tenants or occupants of the Office Building, including costs of space
planning for such space, whether such work, alteration or space planning is
performed for initial occupancy by such tenant or occupant or thereafter;

 

(xvi)       any cash or other consideration paid by Landlord on account of, with
respect to or in lieu of the tenant work or alterations described in (xv) above;

 

(xvii)      “takeover expenses” (i.e., expenses incurred by Landlord with
respect to space located in another building of any kind or nature in connection
with the leasing of space in the Office Building);

 

(xviii)     the costs incurred by Landlord to furnish services to retail stores
located in the Office Building, but only to the extent such costs exceed those
which would normally be expected to be incurred had such space been general
office space;

 

(xix)     payments for rented equipment such as leasing air conditioning
systems, elevators or other base building equipment ordinarily considered to be
of a capital nature, the cost of which would constitute a capital expenditure if
such equipment were purchased and would be specifically excluded in item (ii)
above;

 

(xx)      any increase in the cost of insurance to the extent directly
attributable to the particular activities of any tenant which increases the cost
of any fire, extended coverage or any other insurance policy the premiums for
which are otherwise includable in Operating Expenses;

 

 

(xxi)

accrual of reserves for future repair or replacement costs; and

 

(xxii)    any mark-ups on any utility services in excess of Landlord’s costs
therefor.

 

(c)Landlord shall maintain its books and records such that the Operating
Expenses attributable to the Building, to the Connector and to the Project can
be separately identified. Landlord shall,

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



on or before the Commencement Date and on or before December 20 of each calendar
year, provide Tenant a statement of the estimated monthly installments of
Tenant's Share of Operating Expenses which will be due for the remainder of the
calendar year in which the Commencement Date occurs or for the upcoming calendar
year, as the case may be. In the event Landlord has not provided Tenant with
such statement prior to January 1 of any calendar year, Tenant shall continue to
pay Tenant’s Share of Operating Expenses in the same amount as the previous
calendar year, unless and until Landlord provides a statement of estimated
monthly installments for the current calendar year. As soon as practicable after
December 31 of each calendar year during the Term of this Lease, but no later
than the succeeding May 1, Landlord shall furnish to Tenant an itemized
statement of the Operating Expenses for the calendar year then ended. Upon
reasonable prior written request given not later than one hundred eighty (180)
days following the date Landlord's statement is delivered to Tenant, Landlord
will provide Tenant detailed documentation to support the itemized statement
within sixty (60) days of the date of Tenant’s request.

 

(i) Tenant shall pay to Landlord, together with its monthly payment of Base Rent
as provided in Sections 3 and 4 hereinabove, as Additional Rent hereunder, the
estimated monthly installment of Tenant's Share of the Operating Expenses for
the calendar year in question. At the end of any calendar year if Tenant has
paid to Landlord an amount in excess of Tenant's Share of Operating Expenses for
such calendar year, Landlord shall reimburse to Tenant any such excess amount
within thirty (30) days after Tenant receives the annual statement.. At the end
of any calendar year if Tenant has paid to Landlord less than Tenant's Share of
Operating Expenses for such calendar year, Tenant shall pay to Landlord any such
deficiency within thirty (30) days after Tenant receives the annual statement.

 

(ii) For the calendar year in which this Lease terminates, and is not extended
or renewed, the provisions of this Section shall apply, but Tenant's Share for
such calendar year shall be subject to a pro rata adjustment based upon the
number of days prior to the expiration of the Term of this Lease. Tenant shall
make monthly estimated payments of the prorata portion of Tenant's Share for
such calendar year (in the manner provided above) and when the actual prorated
Tenant's Share for such calendar year is determined Landlord shall send a
statement to Tenant and if such statements reveals that Tenant's estimated
payments for the prorated Tenant's Share for such calendar year exceeded the
actual prorated Tenant's Share for such calendar year, Landlord shall include a
check for that amount along with the statement. If the statement reveals that
Tenant's estimated payments for the prorated Tenant's Share for such calendar
year were less than the actual prorated Tenant's Share for such calendar year,
Tenant shall pay the shortfall to Landlord within thirty (30) days of the date
Tenant receives Landlord's statement.

 

(iii) If the Office Building is less than ninety five percent (95%) occupied
during any calendar year of the Term, then the actual Operating Expenses for the
calendar year in question shall be increased to the amount of Operating Expenses
which Landlord reasonably determines would have been incurred during that
calendar year if the Office Building had been fully occupied throughout such
calendar year.

 

(d)            Tenant, at Tenant's sole cost and expense, shall have the right
to audit Landlord’s books, with respect to Operating Expenses only, provided all
of the following conditions are met: (i) Tenant must provide written notice at
least ten (10) business days prior to the day it desires to conduct the audit;
(ii) the audit shall be conducted at Tenant’s sole expense during normal hours
at Landlord’s office where the books are kept; (iii) the audit shall be
conducted by application of audit standards then adopted by the accounting
industry and coordinated by Tenant’s personnel or by an independent and
certified public accounting firm so long as such personnel or firm does not
conduct such audits on a contingent fee basis; (iv) Tenant shall keep all
information discovered in such audit confidential; (v) Tenant shall cause its
personnel and public accounting firm to keep all information discovered in such
audit confidential; and (vi) Tenant may not begin any audit of any statement of
Operating Expenses more than one hundred eighty (180) days after Landlord
delivers the statement to Tenant and Tenant must complete any such audit within
ninety (90) days of commencement of such audit. If Tenant audits Landlord's
books and either (i) Landlord agrees or (ii) a court or arbitration panel (if
the parties elect to arbitrate) determines that Landlord overcharged Tenant for
Operating Expenses for the period in question,

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



then Landlord shall reimburse Tenant the amount of such overcharge within thirty
(30) days after such agreement or determination. If Tenant audits Landlord's
books and either (i) Landlord agrees or (ii) a court or arbitration panel (if
the parties elect to arbitrate) determines that Landlord overcharged Tenant for
Operating Expenses for the period in question by more than 10% then, in addition
to reimbursement from Landlord as aforesaid for any such excess, Landlord shall
reimburse Tenant for the reasonable, actual costs of such audit. If Tenant
audits Landlord's books and either (i) Landlord agrees or (ii) a court or
arbitration panel (if the parties elect to arbitrate) determines that Landlord
overcharged Tenant for Operating Expenses for the period in question by more
than 20% then, for a period of ninety (90) days following such agreement or
determination, Tenant shall have the right to begin an audit of the Operating
Expenses for any of the then prior three (3) calendar years, which audit shall
be subject to the terms of this subsection (d) (other than the time limit, which
shall be shortened from 180 days to 90 days). If Tenant does not properly
exercise the aforesaid right to audit, Tenant shall be deemed to have accepted
such statement as true and correct and shall be deemed to have waived any right
to dispute the Operating Expenses due pursuant to that statement. The pendency
of Tenant’s audit hereunder does not stay Tenant's obligation to pay Rent as set
forth herein, with Tenant's only remedy being the mechanism set forth in this
Section 13.

 

(e)Should Landlord choose not to contest Taxes and Assessments, Tenant shall
have the right to lawfully contest (and Landlord shall cooperate with such
contest, provided Tenant reimburses Landlord for all costs and expenses incurred
in connection therewith), in good faith and with reasonable diligence, the
amount of any such Taxes and Assessments if Tenant shall concurrently post with
Landlord such security as may be reasonably satisfactory to Landlord to assure
payment thereof and to prevent any sale, foreclosure, or forfeiture of
Landlord's interest in the Property or Project by reason of non-payment thereof;
provided further that on final determination of the amount of such Taxes and
Assessments, Tenant shall immediately pay Tenant’s Share of any amount so
determined, with all proper costs and charges, and shall have any lien on the
Property released and any judgment satisfied. If any such contest is successful,
Landlord shall reimburse Tenant for all reasonable costs incurred by Tenant in
connection with such contest within thirty (30) days following receipt from
Tenant of an itemized statement therefore with reasonable supporting
documentation; provided, however, in no event shall Landlord’s obligation to
reimburse Tenant’s cost in accordance with the foregoing exceed the annual
amount of the reduction in Taxes and Assessments granted by virtue of such
contest.

 

(f)Notwithstanding anything to the contrary set forth herein (but subject to the
next sentence), Landlord does hereby agree that, solely for purposes of
determining the actual amount of Tenant's Share of Operating Expenses, the
increase in the portion of Operating Expenses attributable to all items other
than taxes, insurance, utilities (such portion being referred to herein as the
"Controllable Expenses") for any calendar year shall not exceed an increase of
fifteen and 76/100ths percent (15.76%) over the actual Controllable Expenses of
the third immediately preceding year. Notwithstanding the immediately preceding
sentence, the increase in the actual Controllable Expenses for the second
calendar year of the Term shall not exceed an increase of five percent (5%) of
the actual Controllable Expenses for the first calendar year of the Term, and
the increase in actual Controllable Expenses for the third calendar year of the
Term shall not exceed an increase of ten and 25/100ths percent (10.25%) of the
actual Controllable Expenses for the first calendar year of the Term. If the
first calendar year of the Term is less than a full calendar year, then solely
for comparison purposes in determining the cap on applicable future years, such
first calendar year shall be deemed to be the first twelve (12) full months of
the Term. To clarify the foregoing, Landlord and Tenant have attached hereto an
example of the operation of the foregoing as Exhibit “C”.

 

 

14.

Intentionally Deleted.

 

15.         Acceptance and Waiver.   Landlord shall not be liable to Tenant, its
agents, employees, guests or invitees (and, if Tenant is an entity, its
officers, members, partners, managers, agents, employees, guests or invitees)
for any damage caused to any of them due to the Office Building or any part or
appurtenances thereof being improperly constructed or being or becoming out of
repair, or arising from the leaking of gas or steam pipes, from water rising
from underground pipes or the ground, or from electricity, but Tenant, by moving
into the Premises and taking possession thereof, shall accept, and shall be held
to

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



have accepted the Premises as suitable for the purposes for which the same are
leased, and shall accept and shall be held to have accepted the Office Building
and every appurtenances thereof, and Tenant by said act waives any and all
defects therein existing on the Commencement Date; provided, however, that this
Section shall not apply to any damages or injury caused by or resulting from the
negligence or willful misconduct of Landlord.

 

 

16.

Signs.

 

(i)        Interior Signage: All interior signage existing as of the date of
this Lease that is located within the Premises or within a reasonable
relationship to the Premises is hereby approved by Landlord, and Tenant shall be
entitled to continue such existing interior signage. Tenant shall have the
right, at Tenant’s sole cost, to replace such existing signage from time to
time, and to install additional interior signage, so long as such additional
signage is located within the Premises, and Tenant shall be permitted to
continue its existing scheme of such signage to such replacements or new
interior Premises signage (any alternate scheme shall require Landlord’s prior
approval, not to be unreasonably withheld, conditioned or delayed) if visible
from outside the Premises). Landlord shall provide the initial installation of
Building standard information and directional signage in the lobby of the Office
Building and on floors occupied by Tenant at Landlord’s sole cost and expense;
any replacements thereof shall be at Tenant’s sole cost and expense. Except as
set forth in this Section 16, Tenant shall not paint or place signs, placards,
or other advertisement of any character upon the windows or walls of the Office
Building except with the consent of Landlord which consent may be withheld by
Landlord in its absolute discretion, and Tenant shall place no signs upon the
outside walls, common areas or the roof of the Office Building. Notwithstanding
the foregoing to the contrary, if Landlord adopts a Building standard signage
package that differs from Tenant’s current scheme, and Landlord requests that
any existing interior signage be replaced to conform to such Building standard
signage package, then Tenant will accommodate such replacements at Landlord’s
cost. Thereafter, any further signage shall conform to such Building standard
signage package at Tenant’s cost.

 

(ii)        All other Interior Signage; Exterior Signage: Except as set forth in
subsection (i) above and subsection (iii) below, all other interior signage
located within the Building and all other signage exterior to the Building or
elsewhere located on the Property or Project existing as of the date of this
Lease may be removed by Landlord at Landlord’s election and Landlord’s cost.
Tenant acknowledges that all or some of such signage so removed may be replaced
by alternate signage to identify other tenants, Landlord’s property manager, the
name of the Project, the name of the Building, etc.

 

(iii)       Monument Signage: Subject to compliance with all applicable laws,
codes, ordinances and governmental and private approvals, within a reasonable
time following Tenant's written request, Landlord shall either, at Landlord’s
sole election, (i) alter the existing signage at the east side of the Center
Tower (identified as “Fountain Sign” on Exhibit A-1) to permit installation of
tenant signage thereon, or (ii) install a new monument sign near the west
entrance of the Office Building (either being referred to herein as the
“Monument Sign”), either of which shall be performed in accordance with the
exact location, size, color, design, material, content, lighting and other
characteristics selected by Landlord. Once installed or altered, Landlord shall
affix on the Monument Sign an Office Building standard (as determined by
Landlord) monument signage entry (“Tenant’s Sign”) bearing Tenant's name. The
cost to install or alter the Monument Sign shall be borne 100% by Landlord; the
cost of Tenant’s Sign shall be borne 100% by Tenant. The repair, maintenance,
replacement and restoration of the Monument Sign following a casualty or
condemnation shall be borne by Landlord; the repair, maintenance, replacement
and restoration of Tenant’s Sign following a casualty or condemnation shall be
borne by Tenant. Upon either: (i) the occurrence of a default by Tenant that
continues beyond the expiration of any applicable notice and cure periods; (ii)
the expiration or earlier termination of the Lease, (iii) the assignment of the
Lease or sublet of the entire Premises, or (iv) the occurrence of an event which
causes the rentable square feet leased to Tenant and occupied by Tenant pursuant
to the Lease, as amended, to fall below 30,000 rentable square feet, Landlord
shall have the right, but not the obligation, to remove Tenant’s Sign from the
Monument Sign ("Landlord's Removal Option"), to repair all injury or damage
resulting from such removal (the "Signage Restoration"), and Tenant shall
promptly reimburse Landlord for all actual cost incurred in connection therewith
(the "Removal Costs"). [img1.gif]
Tenant’s Sign will bear only Tenant’s name, but otherwise will not be

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



exclusive, with Landlord having the right to mount additional entries on the
Monument Sign so long as Tenant retains top billing and so long as no other
tenant entry on the Monument Sign has lettering of a size larger than the
lettering of Tenant’s Sign. Tenant may use Tenant’s Sign for its own personal
use only and may not allow any third party to use or share Tenant’s Sign.

 

17.         Advertising; Showing of Premises.   Landlord may advertise the
Premises as being "For Rent" at any time following a default by Tenant which
remains uncured following all applicable notice and cure periods and at any time
within one hundred eighty (180) days prior to the expiration, cancellation or
termination of this Lease for any reason and during any such periods may exhibit
the Premises to prospective tenants with reasonable prior oral or written notice
to Tenant.

 

18.         Removal of Fixtures.   Tenant may, prior to the expiration of the
Term of this Lease, or any extension thereof, but subject to the contrary
provisions of Exhibit B with respect to the Exclusive Equipment, remove any
trade fixtures and equipment which it has placed in the Premises which can be
removed without significant damage to the Premises, provided Tenant repairs all
damages to the Premises caused by such removal.

 

19.         Entering Premises. Landlord may enter the Premises at reasonable
hours provided that Landlord's entry shall not unreasonably interrupt Tenant's
business operations and that prior oral or written notice is given when
reasonably possible (and, if in the opinion of Landlord any emergency exists, at
any time and without notice): (a) to make repairs, perform maintenance and
provide other services described in Section 20 below (no prior notice is
required to provide routine services) which Landlord is obligated to make to the
Premises or the Office Building pursuant to the terms of this Lease or to the
other premises within the Office Building pursuant to the leases of other
tenants; (b) to inspect the Premises to see that Tenant is complying with all of
the terms and conditions of this Lease and with the rules and regulations
hereof; (c) to remove from the Premises any articles or signs kept or exhibited
therein in violation of the terms hereof; (d) to run pipes, conduits, ducts,
wiring, cabling or any other mechanical, electrical, plumbing or HVAC equipment
through the areas behind the walls, below the floors or above the drop ceilings;
and (e) to exercise any other right or perform any other obligation that
Landlord has under this Lease. Landlord shall be allowed to take all material
into and upon the Premises that may be required to make any repairs,
improvements and additions, or any alterations, without in any way being deemed
or held guilty of trespass and without constituting a constructive eviction of
Tenant. The Rent reserved herein shall not abate while said repairs, alterations
or additions are being made and Tenant shall not be entitled to maintain a
set-off or counterclaim for damages against Landlord by reason of loss from
interruption to the business of Tenant because of the prosecution of any such
work. Landlord shall use commercially reasonable efforts to minimize any
disruption with Tenant’s business operations conducted within the Premises
during such entry, and Landlord shall use commercially reasonable efforts to
minimize the amount of time for which Landlord must occupy the Premises to
conduct such repairs, alterations or additions. All such repairs, decorations,
additions and improvements shall be done during ordinary business hours subject
to the conditions in the first sentence of this Section, or, if any such work is
at the request of Tenant to be done during any other hours, the Tenant shall pay
all overtime and other extra costs.

 

 

20.

Services.

 

(a) The normal business hours of the Office Building shall be from 8:00 A.M. to
6:00 P.M. on Monday through Friday, and 8:00 A.M. to Noon on Saturday, exclusive
of holidays reasonably designated by Landlord ("Office Building Holidays").
Initially and until further notice by Landlord to Tenant, the Office Building
Holidays shall be: New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving (and the day after Thanksgiving) and Christmas Day. Landlord shall
furnish the following services during the normal business hours of the Office
Building except as noted:

 

 

(i) Elevator service for passenger and delivery needs;

 

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



(ii) Air conditioning sufficient to cool the Premises and heat sufficient to
warm the Premises to maintain, in Landlord's reasonable judgment, comfortable
temperatures in the Premises, subject to governmental regulations and then
existing capacities;

 

 

(iii) Hot and cold running water for all restrooms and lavatories;

 

 

(iv) Soap, paper towels, and toilet tissue for public restrooms;

 

(v) Janitorial service Monday through Friday, in keeping with the standards
generally maintained in similar office buildings in the suburban office market
of Birmingham, Alabama;

 

(vi) Custodial, electrical and mechanical maintenance services are provided
Monday through Friday;

 

(vii) Electric power for lighting and outlets not in excess of a total of 4
watts per useable square foot of the Premises at 100% connected load, subject to
governmental regulations and then existing capacities;

 

(viii) Replacement of Office Building standard (as determined by Landlord) lamps
and ballasts as needed;

 

(ix) Repairs and maintenance as described in Section 10 of this Lease; and

 

(x) General management, including supervision, inspections, recordkeeping,
accounting, leasing and related management functions.

 

(b)            Tenant shall have no right to any services in excess of those
provided herein. If Tenant uses services in an amount or for a period in excess
of that provided for herein, then Landlord reserves the right to: charge Tenant
as Additional Rent hereunder a reasonable sum as reimbursement for the direct
cost of such added services; charge Tenant for the cost of any additional
equipment or facilities or modifications thereto, necessary to provide the
additional services; and/or to discontinue providing such excess services to
Tenant. In addition, Landlord shall have the right to charge Tenant as
Additional Rent hereunder a sum as reimbursement for the direct utility cost of
the Rooftop Equipment and the Exclusive Equipment. Landlord shall have the
right, at Tenant’s expense, to submeter (i) the Rooftop Equipment and the
Exclusive Equipment serving the Premises as of the Commencement Date, or (ii)
any other utilities or equipment serving the Premises which Landlord reasonably
deems necessary to submeter as a result of any alterations or improvements made
by or on behalf of Tenant following the date of this Lease but only if any such
alterations or improvements result in extraordinary electrical and/or water
service requirements. Except as set forth in the foregoing sentence, any other
submeters installed by Landlord shall be at Landlord’s sole cost and expense.
Following any submetering such submeter readings will be used to bill to Tenant
the cost of such utilities based upon such submeter readings.

 

(c)Notwithstanding the foregoing to the contrary, upon at least four (4) hours
prior oral or written notice from Tenant, Landlord will provide HVAC service
and/or electrical service to the Premises after normal business hours for
incidental after-hours usage. Notwithstanding the above, notice must be
presented to Landlord no later than 4:00 P.M. local time for service required by
Tenant before 9:00 A.M. the following business day. As of the date of this
Lease, the current rates to be charged to Tenant (as Additional Rent) for (i)
such after-hours HVAC service is $35.00 per zone/per hour for the first zone in
a given hour, $25.00 per zone/per hour for the second and third zones, and a
total of $100.00 per hour if four or more zones serving the Premises are
activated for after-hours service in a given hour, and (ii) such after-hours
lighting service is $5.00 per zone/per hour (which rates are subject to change
from time to time at Landlord’s discretion); provided, however, that Tenant
shall be allowed ten (10) hours per month for the after-hours HVAC or lighting
usage described in this subsection (c) without charge; and provided further,

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



however, that such ten (10) hours shall be applied first to HVAC usage during
such month. In the event Tenant does not exhaust such 10-hours during any given
month, any unused hours shall not carry forward to future months. Tenant has
represented to Landlord, and does hereby warrant and covenant at all times
during the Term for Landlord’s benefit, that notwithstanding access to the
Premises 24 hours a day, 7 days a week and notwithstanding the opportunity to
use after-hours services beyond the normal business hours of the Office Building
as set forth above, Tenant’s use of the Premises will be primarily and
principally conducted during the normal business hours of the Office Building,
without any formal scheduling of employees to work during hours other than the
normal business hours of the Office Building. Tenant has permitted Landlord to
rely on the foregoing representation, warranty and covenant, Landlord’s reliance
on the foregoing representation, warranty and covenant was and is reasonable,
and Landlord’s reliance on the foregoing representation, warranty and covenant
was a material inducement to Landlord entering into this Lease. Notwithstanding
the above, Tenant may have a reasonable number of employees working in its data
centers located within the Premises, and HVAC and electric service to those data
centers will be separately metered by Tenant at Tenant’s cost, whereupon such
separate meters will be used to directly bill Tenant for HVAC and electric costs
serving such data centers as Additional Rent hereunder.

 

(d)            Landlord shall not be liable for any damages directly or
indirectly resulting from the interruption in any of the services described
above, nor shall any such interruption entitle Tenant to any abatement of Rent
or any right to terminate this Lease. Landlord shall use all reasonable efforts
to furnish uninterrupted services as required above. Notwithstanding the
foregoing to the contrary, if any of the essential services (water, sanitary
sewer, electrical, HVAC and elevator) to the Premises are interrupted, Tenant
shall provide Landlord prompt written notice. If any of such essential services
to the Premises are interrupted as a result of the negligence or willful
misconduct of Landlord, its agents or employees, and the interruption renders
all or a material portion of the Premises untenantable for a period of five (5)
or more consecutive business days following Landlord's receipt of the notice
from Tenant as aforesaid (the "Service Interruption Period"), with Tenant
actually discontinuing its operations in all or any such material portion of the
Premises for the Service Interruption Period, the Base Rent due under this Lease
shall be abated from the expiration of the Service Interruption Period until the
service is restored, such abatement to be in proportion to the portion of the
Premises that are so rendered untenantable. This abatement of Base Rent shall be
Tenant's sole remedy with respect to service interruptions.

 

21.         Indemnities.   Tenant does hereby indemnify and save harmless
Landlord against claims for damages to persons or property which are caused
anywhere in the Office Building or on the Property by the negligence or willful
misconduct of Tenant, its agents or employees or which occur in the Premises (or
arise out of actions taking place in the Premises) unless such damage is caused
by the negligence or willful misconduct of Landlord, its agents, or employees.
Landlord does hereby indemnify and hold Tenant harmless against claims for
damaged persons or property if caused by the negligence or willful misconduct of
Landlord, its agents or employees. The indemnities set forth hereinabove shall
include the obligation to pay reasonable expenses incurred by the indemnified
party, including, without limitation, reasonable, actually incurred attorney's
fees. The indemnities contained herein do not override the waivers contained in
Section 22(d) below.

 

 

22.

Insurance; Waivers.

 

(a)Tenant further covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

 

(i)  Liability Insurance in the Commercial General Liability form (or reasonable
equivalent thereto) covering the Premises, the Connector UPS Room and Tenant's
use thereof against claims for personal injury or death, property damage and
product liability occurring upon, in or about the Premises, such insurance to be
written on either an occurrence basis or a claims made basis. In the event that
such coverage is not written on an occurrence basis, then Tenant shall maintain
claims made coverage without interruption during the Term and the five year
period following the expiration or earlier termination of this Lease (such
period of time, the “Tail Period”). If any such claims made policy is not

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



renewed within the Tail Period, Tenant shall be required to obtain a five-year
extended reporting period (“tail coverage”) extending the reporting time for
occurrences during the policy period for any non-renewed policy for the entire
Tail Period. Such insurance shall provide limits of not less than $1,000,000 per
occurrence and not less than $3,000,000 in the aggregate for each policy year.
The insurance coverage required under this Section 22(a)(i) shall, in addition,
extend to any liability of Tenant arising out of the indemnities provided for in
Section 21 and, if necessary, the policy shall contain a contractual endorsement
to that effect. The general aggregate limits under the Commercial General
Liability insurance policy or policies must apply separately to the Premises and
to Tenant's use thereof (and not to any other location or use of Tenant) and, if
necessary, such policy shall contain an endorsement to that effect; provided,
however, in the event that the general aggregate limits do not apply separately
to the Premises, then Tenant shall be required to carry and maintain, at its
sole cost and expense, excess liability coverage with general aggregate limits
of not less than $25,000,000 for each policy year. Commercial General Liability
insurance shall be written on ISO occurrence form CG00010196 or ISO claims made
form CG0002, as applicable, or in either event a substitute form providing equal
or better coverage. The certificate of insurance evidencing the Commercial
General Liability form of policy shall specify all endorsements required herein
and, if applicable, shall specify on the face thereof that the limits of such
policy applies separately to the Premises.

 

 

(ii)

Intentionally deleted.

 

(iii)Commercial property insurance covering all of the items included in
Tenant's leasehold improvements, heating, ventilating and air conditioning
equipment maintained by Tenant, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, the Connector UPS Room,
the Rooftop Equipment, the Exclusive Equipment and alterations, additions or
changes made by Tenant pursuant to Section 12, in an amount not less than one
hundred percent (100%) of their full replacement value, subject to policy terms,
conditions and exclusions, from time to time during the Term, providing
protection against perils included within the ISO Special Causes of Loss Form
insurance policy (or substitute form providing equal or better coverage),
together with insurance against sprinkler damage, vandalism and malicious
mischief. Any policy proceeds from such insurance attributable to Tenant’s trade
fixtures, merchandise or personal property shall be paid to Tenant; all other
policy proceeds from such insurance shall be held in trust by Tenant's insurance
company for the repair, construction and restoration or replacement of the
property damaged or destroyed unless this Lease shall cease and terminate under
the provisions of Section 28 of this Lease.

 

(iv) Workers' Compensation and Employer's Liability insurance affording
statutory coverage and containing statutory limits with the Employer's Liability
portion thereof to have minimum limits of $500,000.00.

 

(v)  Business Interruption Insurance in an amount sufficient to cover Tenant’s
cost, damages, lost income, expenses and base rent/additional rent for temporary
space for a period of up to twelve (12) months should any or all of the Premises
not be usable by Tenant.

 

(vi) Automobile (and if necessary, commercial umbrella) liability insurance with
a limit of not less than $5,000,000 for each accident. Such insurance shall
insure liability arising out of any automobiles used in connection with Tenant’s
business (including owned, hired, leased and non-owned automobiles).

 

(b)            All policies of the insurance provided for in Section 22(a) shall
be issued in form reasonably acceptable to Landlord by insurance companies with
a rating and financial size of not less than A-X in the most current available
"Best's Insurance Reports", and licensed to do business in the state in which
Landlord's Office Building is located. Each and every such policy:

 

(i)  shall name Landlord as an additional insured (as well as any mortgagee of
Landlord and any other party reasonably designated by Landlord) as their
interests may appear only and the coverage in (ii) and (iii) shall also name
Landlord as loss payee with respect to all leasehold improvements and fixtures
(other than Tenant’s trade fixtures).

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



 

(ii) shall be reflected on a certificate thereof delivered to Landlord and any
such other parties in interest at or prior to the execution of the Lease and
thereafter within ten (10) days prior to the expiration of each such policy,
and, as often as any such policy shall expire or terminate. Upon Landlord’s
written request, Tenant shall make available all or portions of Tenant’s
insurance policies so that Landlord can confirm the coverage reflected on the
aforesaid certificates; however, Tenant shall be entitled to redact any policy
information not related to the Premises or this Lease. Renewal or additional
policies shall be procured and maintained by Tenant in like manner and to like
extent;

 

(iii)shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any material change, cancellation, termination or lapse, or the effective
date of any reduction in the amounts of insurance; and

 

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

 

(c)Any insurance provided for in Section 22(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

 

(i)  Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured thereunder as its
interest may appear;

 

(ii) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance;

 

(iii)any such policy or policies [except any covering the risks referred to in
Section 22(a)] shall specify therein (or Tenant shall furnish Landlord with a
written statement from the insurers under such policy specifying) the amount of
the total insurance allocated to the Tenant's improvements and property more
specifically detailed in Section 22(a); and

 

 

(iv)

the requirements set forth in this Section 22 are otherwise satisfied.

 

(d)            Notwithstanding anything to the contrary set forth hereinabove,
Landlord and Tenant do hereby waive any and all claims against one another for
damage to or destruction of real or personal property to the extent such damage
or destruction can be covered by ISO Causes of Loss - Special Form property
insurance of the type described in Section 22(a)(iii) above. Each party shall
also be responsible for the payment of any deductible amounts required to be
paid under the applicable ISO Causes of Loss - Special Form fire and casualty
insurance carried by the party whose property is damaged. These waivers shall
apply if the damage would have been covered by a customary ISO Causes of Loss -
Special Form insurance policy, even if the party fails to obtain such coverage.
The intent of this provision is that each party shall look solely to its
insurance with respect to property damage or destruction which can be covered by
ISO Causes of Loss - Special Form insurance of the type described in
Section 22(a)(iii). To further effectuate the provisions of this Section 22(d),
Landlord and Tenant both agree to provide copies of this Lease (and in
particular, these waivers) to their respective insurance carriers and to require
such insurance carriers to waive all rights of subrogation against the other
party with respect to property damage covered by the applicable ISO Causes of
Loss - Special Form fire and casualty insurance policy.

 

(e)Tenant acknowledges and agrees that any contractors (and subcontractors of
any tier) hired by Tenant to do work in the Premises will be required to carry
sufficient liability and worker’s compensation insurance coverage insuring the
contractor (or subcontractor), Tenant and Landlord with terms equivalent to
those specified in this Section 22, plus completed operations, including a
waiver of subrogation rights against Tenant, Landlord, Landlord’s lender and any
other party reasonably designated

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



by Landlord. Tenant shall require contractors and/or subcontractors to provide
certificates of such insurance satisfying the foregoing to Tenant and Landlord
prior to commencing any work in the Premises.

 

(f)Landlord shall maintain such insurance coverages as required by any
institutional lender or lenders holding a mortgage or deed of trust encumbering
its interest in the Property (to include, but not be limited to, the Property
and all related common areas, parking garages and parking decks) or, in the
event no such mortgage or deed of trust exists, Landlord shall maintain property
and commercial general liability insurance applicable to the Property (to
include, but not be limited to, the Property and all related common areas,
parking garages and parking decks) in such amounts and types as are commonly
held by prudent landlords in the suburban office market of Birmingham, Alabama
on unencumbered properties taking into consideration all relevant factors,
including, but not limited to, the nature and extent of Tenant's insurance
obligations hereunder, the nature and extent of other parties' insurance
obligations with respect to the Property, and in all instances such other
insurance coverages for the Office Building and the Property as Landlord
reasonably deems necessary or advisable, but in no event less than $1,000,000
per occurrence and $5,000,000 in the annual aggregate as respects general
liability insurance. All premiums and other expenses of maintaining such
insurance shall be includable in Operating Expenses under Section 13(b)(2) of
this Lease. To the extent permitted by Landlord’s insurance carrier, Landlord
shall use commercially reasonable efforts to cause Tenant to be named as an
additional insured to Landlord’s Commercial General Liability policy maintained
with respect to the Property; provided, however, Tenant shall be required to
reimburse Landlord for any additional expense incurred as a result of naming
Tenant as an additional insured thereunder promptly following receipt of an
invoice therefor.

 

23.         Governmental Requirements.  Tenant shall, at its own expense,
promptly comply with all requirements of any legally constituted governmental or
public authority made necessary by reason of Tenant's occupancy of the Premises,
including, without limitation, the Americans with Disabilities Act.
Notwithstanding anything to the contrary set forth hereinabove, Tenant shall not
be obligated to make any alterations to comply with any such governmental
regulations unless they are applicable (i) because of Tenant's unique or
particular type of use (as opposed to being applicable to occupied space in
general), or (ii) because of any special requirements relating to accommodations
for individual employees, invitees and/or guests of Tenant, or (iii) as a result
of any improvements, alterations, additions or improvements made by or on behalf
of Tenant, as well as to the path of travel to any such altered area and the
restrooms, telephones, and drinking fountains serving the altered area.

 

 

24.

Intentionally Deleted.

 

25.         Assignment and Subletting.    Tenant may not, without the prior
written consent of Landlord, assign this Lease or any interest hereunder, or
sublet the Premises or any part thereof, or permit the use of the Premises by
any party other than Tenant. Landlord’s consent with respect to any assignment
or other transfer of this Lease by Tenant may be withheld in its sole and
absolute discretion. Landlord’s consent with respect to any sublease of the
Premises by Tenant shall not be unreasonably withheld by Landlord. Landlord will
be deemed reasonable in withholding its consent to any such request for a
sublease based on: (i) the poor business reputation of the proposed sublessee;
(ii) the fact that the use of the proposed sublessee is not in keeping with the
nature of the Office Building or may affect the marketability of the Office
Building; (iii) the fact that proposed sublessee is an existing tenant of the
Project, or is a prospective tenant with respect to space in the Project, for
which existing tenant or prospective tenant Landlord has alternate available
space in the Project; (iv) the fact that the use contemplated by the proposed
sublessee would violate an exclusive granted by Landlord to another tenant of
the Project or otherwise; (v) the fact that the proposed sublessee is a
governmental subdivision or agency or any person or entity who enjoys diplomatic
or sovereign immunity, (vi) the fact that the proposed sublessee is an entity or
person (or is an affiliate of any such entity or person) with whom United States
persons or entities are restricted from doing business under OFAC regulations or
any anti-terrorism laws, such as the USA Patriot Act, and (vii) the fact that
the sublease will result in the Lease constituting a nonexempt, prohibited
transaction under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). Except as permitted without consent pursuant to the last two
subparagraphs of this Section 25, in the event that Tenant is a corporation or
entity other than an individual, any transfer of a majority or controlling
interest in Tenant (whether by

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



stock transfer, merger, operation of law or otherwise) shall be considered an
assignment for purposes of this paragraph and shall require Landlord's prior
written consent, which may be withheld by Landlord in its sole and absolute
discretion. Consent to one assignment or sublease shall not destroy or waive
this provision, and all later assignments and subleases shall likewise be made
only upon the prior written consent of Landlord. Tenant shall reimburse Landlord
for its actual and reasonable legal costs in reviewing any such proposed
assignment or sublease. Subtenants or assignees shall become liable to Landlord
for all obligations of Tenant hereunder, and, in the event of any default by
Tenant under this Lease, Landlord may, at its option, but without any obligation
to do so, elect to treat such sublease as a direct Lease with Landlord and
collect rent directly from the subtenant. In the event that Landlord consents in
writing to any proposed assignment or other transfer of this Lease, then Tenant
shall be relieved of all liability under this Lease accruing from and after the
date of such assignment or transfer of this Lease. In addition, upon any request
by Tenant for Landlord's consent to an assignment or sublease, Landlord may
elect to terminate this Lease and recapture all of the Premises (in the event of
an assignment request) or the applicable portion of the Premises (in the event
of a subleasing request); provided, however, if Landlord notifies Tenant that
Landlord elects to exercise this recapture right, Tenant may, within five (5)
business days of its receipt of Landlord's notice, notify Landlord that Tenant
withdraws its request to sublease or assign, in which case Tenant shall continue
to lease all of the Premises, subject to the terms of this Lease and Landlord's
recapture notice shall be null and void. If Tenant desires to assign or
sublease, Tenant must provide written notice to Landlord describing the proposed
transaction in detail and providing all documentation (including detailed
financial information for the proposed assignee or subtenant) reasonably
necessary to allow Landlord to evaluate the proposed transaction. Landlord shall
notify Tenant within twenty (20) days of its receipt of such notice whether
Landlord elects to exercise its recapture right and, if not, whether Landlord
consents to the requested assignment or sublease. If Landlord fails to respond
within such twenty (20) day period, Landlord will be deemed not to have elected
to recapture and not to have consented to the assignment or sublease. If
Landlord does consent to any assignment or sublease request and the assignee or
subtenant pays to Tenant an amount in excess of the Rent due under this Lease
(after deducting Tenant's reasonable, actual expenses in obtaining such
assignment or sublease, amortized in equal monthly installments over the then
remainder of the Term), Tenant shall pay 50% of such excess to Landlord as and
when the monthly payments are received by Tenant.

 

Notwithstanding the foregoing to the contrary, but subject to compliance with
all other provisions of this Lease (including, but not limited to, the "use"
provisions hereof), Tenant may assign this Lease or sublet the Premises or any
portion thereof, without Landlord’s consent, to any partnership, corporation or
other entity which controls, is controlled by, or is under common control with
Tenant or Tenant’s parent (control being defined for such purposes as ownership
of at least 50% of the equity interests in, and the power to direct the
management of, the relevant entity) (with any such entity being referred to
herein as an “Affiliate”), provided that (i) Landlord receives thirty (30) days’
prior written notice of such assignment or subletting, (ii) Tenant and any
guarantor are not dissolved as a matter of law as a consequence of the
subletting or assignment or at any time thereafter, (iii) the Affiliate remains
an affiliate meeting the definition of “Affiliate” above for the duration of the
subletting or the remainder of the Term in the event of an assignment, (iv) the
Affiliate assumes in writing (the form of which shall be subject to Landlord’s
reasonable approval) all of Tenant’s obligations under this Lease, as amended
from time to time, and the prior Tenant and any guarantor are not released from
any of their respective obligations or liabilities under this Lease, as amended
from time to time, or any guaranty delivered to Lender in connection with this
Lease, (v) Landlord receives a fully executed copy of the assignment or sublease
agreement between Tenant and Affiliate, (vi) the primary purpose of such
assignment or sublet is for legitimate business reasons unrelated to this Lease,
and the assignment or sublet is not a subterfuge by Tenant to avoid its
obligations under this Lease or the restrictions on assignment and subletting
contained herein, (vii) the Affiliate is not an entity or person (and is not an
affiliate of any such entity or person) with whom United States persons or
entities are restricted from doing business under OFAC regulations or any
anti-terrorism laws, such as the USA Patriot Act, and (viii) the assignment,
sublease or other transfer to the Affiliate will not result in the Lease
constituting a nonexempt, prohibited transaction under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).[img2.gif]
Any attempted assignment or subletting in violation of the preceding sentence
shall be voidable at Landlord’s option.

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



Notwithstanding the foregoing to the contrary, but subject to compliance with
all other provisions of this Lease (including, but not limited to, the "use"
provisions hereof), Tenant may assign this Lease without Landlord’s consent, to
any partnership, corporation or other entity resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires
substantially all the assets or stock of Tenant as a going concern, (any of the
foregoing being, a “Permitted Successor”), provided that (i) Landlord receives
thirty (30) days’ prior written notice of such assignment, (ii) the Permitted
Successor’s net worth, as reasonably determined by Landlord, is not less than
Tenant’s and/or any guarantor’s net worth as of the date of this Lease or as of
the date immediately prior to the assignment, whichever is greater, (iii) the
Permitted Successor (or in the case of a newly formed entity, its management)
has proven experience in the operation of the business to be conducted in the
Premises, (iv) the Permitted Successor assumes in writing (the form of which
shall be subject to Landlord’s approval) all of Tenant’s obligations under this
Lease, as amended from time to time, and the prior Tenant and guarantor are not
released from any of their respective obligations or liabilities under this
Lease, as amended from time to time, or any guaranty delivered to Lender in
connection with this Lease, (v) Landlord receives a fully executed copy of the
assignment between Tenant and the Permitted Successor, (vi) the primary purpose
of such assignment is for legitimate business reasons unrelated to this Lease,
and the assignment is not a subterfuge by Tenant to avoid its obligations under
this Lease or the restrictions on assignment contained herein, (vii) the
Permitted Successor is not an entity or person (and is not an affiliate of any
such entity or person) with whom United States persons or entities are
restricted from doing business under OFAC regulations or any anti-terrorism
laws, such as the USA Patriot Act, and (viii) the assignment or other transfer
to the Permitted Successor will not result in the Lease constituting a
nonexempt, prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)[img4.gif]
.[img3.gif]
Any attempted assignment in violation of the preceding sentence shall be
voidable at Landlord’s option.

 

26.         Default.   If Tenant shall default in the payment of Rent herein
reserved when due and fails to cure such default within five (5) business days
after written notice of such default is given to Tenant by Landlord; or if
Tenant shall be in default in performing any of the terms or provisions of this
Lease other than the provisions requiring the payment of Rent, and fails to cure
such default within thirty (30) days after written notice of such default is
given to Tenant by Landlord or, if such default cannot be cured within thirty
(30) days, Tenant shall not be in default if Tenant promptly commences and
diligently proceeds the cure to completion as soon as possible and in all events
within ninety (90) days; or if Tenant is adjudicated a bankrupt; or if a
permanent receiver is appointed for Tenant's property and such receiver is not
removed within sixty (60) days after written notice from Landlord to Tenant to
obtain such removal; or if, whether voluntarily or involuntarily, Tenant takes
advantage of any debtor relief proceedings under any present or future law,
whereby the Rent or any part thereof, is, or is proposed to be, reduced or
payment thereof deferred; or if Tenant's effects should be levied upon or
attached and such levy or attachment is not satisfied or dissolved within thirty
(30) days after written notice from Landlord to Tenant to obtain satisfaction
thereof; or, if Tenant is an individual, in the event of the death of the
individual and the failure of the executor, administrator or personal
representative of the estate of the deceased individual to have assigned the
Lease within three (3) months after the death to an assignee approved by
Landlord; then, and in any of said events, Landlord, at its option, may exercise
any or all of the remedies set forth in Section 27 below.

 

27.         Remedies. Upon the occurrence of any default set forth in Section 26
above which is not cured by Tenant within the applicable cure period provided
therein, if any, Landlord may exercise all or any of the following remedies:

 

(a)terminate this Lease by giving Tenant written notice of termination, in which
event this Lease shall terminate on the date specified in such notice and all
rights of Tenant under this Lease shall expire and terminate as of such date,
Tenant shall remain liable for all obligations under this Lease up to the date
of such termination and Tenant shall surrender the Premises to Landlord on the
date specified in such notice, and if Tenant fails to so surrender, Landlord
shall have the right, without notice, to enter upon and take possession of the
Premises and to expel and remove Tenant and its effects in accordance with
applicable law without being liable for prosecution or any claim of damages
therefor;

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



(b)            terminate this Lease as provided in the immediately preceding
subsection and recover from Tenant all damages Landlord may incur by reason of
Tenant's default, including without limitation, the then present value of
(i) the total Rent which would have been payable hereunder by Tenant for the
period beginning with the day following the date of such termination and ending
with the Expiration Date of the term as originally scheduled hereunder, minus
(ii) the aggregate reasonable rental value of the Premises for the same period
(as determined by a real estate broker licensed in the State where the Property
is located, who has at least ten (10) years experience, immediately prior to the
date in question evaluating commercial office space, taking into account all
relevant factors including, without limitation, the length of the remaining
Term, the then current market conditions in the general area, the likelihood of
reletting for a period equal to the remainder of the Term, net effective rates
then being obtained by landlords for similar type space in similar buildings in
the general area, vacancy levels in the general area, current levels of new
construction in the general area and how that would affect vacancy and rental
rates during the period equal to the remainder of the Term and inflation), plus
(iii) the costs of recovering the Premises, and all other expenses incurred by
Landlord due to Tenant's default, including, without limitation, reasonable
attorneys' fees, plus (iv) the unpaid Rent earned as of the date of termination,
plus interest, all of which sum shall be immediately due and payable by Tenant
to Landlord;

 

(c)without terminating this Lease, and without notice to Tenant, Landlord may in
its own name, but as agent for Tenant enter into and take possession of the
Premises in accordance with applicable law and re-let the Premises, or a portion
thereof, as agent of Tenant, upon any terms and conditions as Landlord may deem
necessary or desirable. Upon any such re-letting, all rentals received by
Landlord from such re-letting shall be applied first to the costs incurred by
Landlord in accomplishing any such re-letting, and thereafter shall be applied
to the Rent owed by Tenant to Landlord during the remainder of the term of this
Lease and Tenant shall pay any deficiency between the remaining Rent due
hereunder and the amount received by such re-letting as and when due hereunder;

 

(d)            allow the Premises to remain unoccupied and collect Rent from
Tenant as it becomes due; or

 

 

(e)

pursue such other remedies as are available at law or in equity.

 

provided, however, solely in connection with Landlord’s exercise of the remedies
provided at Section 27 (c) and 27 (d) above, Landlord hereby agrees to use
commercially reasonable efforts to relet the Premises in mitigation of its
damages but Landlord shall be entitled to give an absolute preference to any
other vacant or available space in the Office Building or Landlord’s other
properties located within the same market area as the Office Building before
attempting to relet the Premises.

 

Tenant agrees that Landlord has no obligation to: (i) relet the Premises prior
to leasing any other space within the Office Building; (ii) relet the Premises
(A) at a rental rate or otherwise on terms below market, as then determined by
Landlord in its sole discretion; (B) to any entity not satisfying Landlord's
then standard financial credit risk criteria; (C) for a use (1) not consistent
with Tenant's use prior to the default; (2) which would violate then applicable
law or any restrictive covenant or other lease affecting the Office Building;
(3) which would impose a greater burden upon the Office Building's parking, HVAC
or other facilities; and/or (4) which would involve any use of Hazardous
Materials; (iii) divide the Premises, install new demising walls or otherwise
reconfigure the Premises to make same more marketable; (iv) pay any leasing or
other commissions arising from such reletting, unless Tenant unconditionally
delivers Landlord, in good and sufficient funds, the full amount thereof in
advance; (v) pay, and/or grant any allowance for, tenant finish or other costs
associated with any new lease, even though same may be amortized over the
applicable lease term, unless Tenant unconditionally delivers Landlord, in good
and sufficient funds, the full amount thereof in advance; and/or (vi) relet the
Premises, if to do so, Landlord would be required to alter other portions of the
Office Building, make ADA-type modifications or otherwise install or replace any
sprinkler, security, safety, HVAC or other operating systems serving the Office
Building.

 

 

28.

Destruction or Damage.

 

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



(a)If (i) the Office Building or the Premises are totally destroyed by storm,
fire, earthquake, or other casualty, or damaged to the extent that in Landlord's
reasonable opinion the damage cannot be restored within one hundred eighty (180)
days of the date Landlord provides Tenant written notice (the “Casualty Notice”)
of Landlord's reasonable estimate of the time necessary to restore the damage,
or (ii) if the damage is not covered by standard ISO Causes of Loss - Special
Form property insurance and Landlord provides Tenant notice that Landlord will
not otherwise fund the costs to restore the damage, or (iii) if the Landlord's
lender requires that the insurance proceeds be applied to its loan and Landlord
provides Tenant notice that Landlord will not otherwise fund the costs to
restore the damage, both Landlord and Tenant shall have the right to terminate
this Lease effective as of the date of such destruction or damage by written
notice to the other party on or before thirty (30) days following Landlord's
notice described in the next sentence and Rent shall be accounted for as between
Landlord and Tenant as of that date. Landlord shall provide Tenant with the
Casualty Notice within sixty (60) days following the date of the damage which
shall include (x) the estimated time needed to restore, (y) whether the loss is
covered by Landlord's insurance coverage (and if not, whether Landlord will
otherwise fund the costs to restore the damage), and (z) whether or not
Landlord's lender requires the insurance proceeds be applied to its loan (and if
so, whether Landlord will otherwise fund the costs to restore the damage).

 

(b)            If the Premises are damaged by any such casualty or casualties
but neither is entitled to or neither party terminates this Lease as provided in
subparagraph (a) above, this Lease shall remain in full force and effect,
Landlord shall notify Tenant in writing within sixty (60) days of the date of
the damage that the damage will be restored (and will include Landlord's good
faith estimate of the date the restoration will be complete), in which case Rent
shall abate as to any portion of the Premises which is not usable, and Landlord
shall restore the Premises to substantially the same condition as before the
damage occurred as soon as practicable, whereupon full Rent shall recommence.

 

(c)Notwithstanding anything to the contrary contained herein, Landlord shall
have no obligation to restore any item that is Tenant’s responsibility to insure
under Section 22 hereof (other than any leasehold improvements, which Landlord
will restore in accordance with the foregoing, to the extent Landlord actually
receives insurance proceeds from Tenant or Tenant’s insurer to pay for such
restoration), regardless of whether Tenant insures same, undertakes self
insurance with respect to same or fails to maintain insurance with respect to
same; Tenant shall bear the responsibility for prompt restoration of all such
items.

 

29.         Eminent Domain.   If the whole of the Office Building or Premises,
or such portion thereof as will make the Office Building or Premises unusable
for their intended purposes, is condemned or taken by any legally constituted
authority for any public use or purpose, then in either of said events, either
party may terminate this Lease by written notice to the other party and the Term
hereby granted shall cease from that time when possession thereof is taken by
the condemning authorities, and Rent shall be accounted for as between Landlord
and Tenant as of that date. If a portion of the Office Building or Premises is
so taken, but not such amount as will make the Premises unusable for the
purposes herein leased, or if neither party elects to terminate this Lease, this
Lease shall continue in full force and effect and the Rent shall be reduced
prorata in proportion to the amount of the Premises so taken, and Landlord
shall, to the extent reasonably feasible, restore the Office Building and the
Premises to substantially its former condition, but such work shall not include
(i) any component of the Office Building or the Premises for which Tenant is
required to maintain insurance under Section 22 or any alterations, additions or
improvements to the Premises made by Tenant following the date hereof. Further
Landlord shall not be required to spend any amounts for such work in excess of
the amount received by Landlord in connection with such condemnation. Tenant
shall have no right or claim to any part of any award made to or received by
Landlord for such condemnation or taking, and all awards for such condemnation
or taking shall be made solely to Landlord. Tenant shall, however, have the
right to pursue any separate award that does not reduce the award to which
Landlord is entitled.

 

 

30.

Intentionally Deleted.

 

 

31.

Mortgagee's Rights.

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



 

(a)Tenant agrees that this Lease shall be subject and subordinate (i) to any
mortgage, deed to secure debt or other security interest now encumbering the
Property and to all advances which may be hereafter made, to the full extent of
all debts and charges secured thereby and to all renewals or extensions of any
part thereof, and to any mortgage, deed to secure debt or other security
interest which any owner of the Property may hereafter, at any time, elect to
place on the Property; (ii) to any assignment of Landlord's interest in the
leases and rents from the Office Building or Property which includes the Lease
which now exists or which any owner of the Property may hereafter, at any time,
elect to place on the Property; and (iii) to any Uniform Commercial Code
Financing Statement covering the personal property rights of Landlord or any
owner of the Property which now exists or any owner of the Property may
hereafter, at any time, elect to place on the foregoing personal property (all
of the foregoing instruments set forth in (i), (ii) and (iii) above being
hereafter collectively referred to as "Security Documents"). Tenant agrees upon
request of the holder of any Security Documents ("Holder") to hereafter execute
any documents which the counsel for Landlord or Holder may deem necessary to
evidence the subordination of the Lease to the Security Documents.

 

(b)            In the event of a foreclosure pursuant to any Security Documents,
Tenant shall at the election of the Holder, thereafter remain bound pursuant to
the terms of this Lease as if a new and identical Lease between the purchaser at
such foreclosure ("Purchaser"), as landlord, and Tenant, as tenant, had been
entered into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any instrument or
certificate that may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment.

 

(c)If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
the Lease, such Holder or Purchaser shall have the same remedies, by entry,
action or otherwise for the non-performance of any agreement contained in the
Lease, for the recovery of Rent or for any other default or event of default
hereunder that Landlord had or would have had if any such Holder or Purchaser
had not succeeded to the interest of Landlord. Any such Holder or Purchaser
which succeeds to the interest of Landlord hereunder, shall not be (a) liable
for any act or omission of any prior Landlord (including Landlord); or (b)
subject to any offsets or defenses which Tenant might have against any prior
Landlord (including Landlord); or (c) bound by any Rent which Tenant might have
paid for more than the current month to any prior Landlord (including Landlord);
or (d) bound by any amendment or modification of the Lease made without its
consent.

 

(d)            Tenant hereby acknowledges that if the interest of Landlord
hereunder is covered by an assignment of Landlord's interest in Lease, Tenant
shall pay all Rent due and payable under the Lease directly to the Holder of the
assignment of Landlord's interest in Lease upon notification of the exercise of
the rights thereunder by the Holder thereof.

 

(e)Notwithstanding anything to the contrary set forth in this Section 31, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that the
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested by Landlord or
Holder to acknowledge that the Lease has been made superior and prior to the
Security Documents.

 

(f)The terms of this Lease are subject to approval by Landlord's lender(s), and
such approval is a condition precedent to Landlord's obligations hereunder.

 

(g)            Notwithstanding anything to the contrary contained hereinabove,
Tenant shall not be required to subordinate or to execute any subordination
document in favor of any Holder, unless,

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



following Tenant’s written request delivered to Landlord, such Holder executes
and delivers to Tenant a commercially reasonable subordination, nondisturbance
and attornment agreement. Landlord hereby agrees to facilitate, at no liability
or material cost to Landlord, Tenant’s negotiations with Holder as changes
Tenant desires to Holder’s promulgated form.

 

32.         Tenant's Estoppel.   Tenant shall, from time to time, upon not less
than twenty (20) days prior written request by Landlord, execute, acknowledge
and deliver to Landlord a written statement certifying that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), the dates to which the Rent has been paid, that Tenant is not in
default hereunder and has no offsets or defenses against Landlord under this
Lease, whether or not to the best of Tenant's knowledge Landlord is in default
hereunder (and if so, specifying the nature of the default), and other factual
matters reasonably requested by Landlord, it being intended that any such
statement delivered pursuant to this paragraph may be relied upon by a
prospective purchaser of Landlord's interest or by a mortgagee of Landlord's
interest or assignee of any security deed upon Landlord's interest in the
Premises.

 

33.         Attorney's Fees.   If Tenant fails to pay any Rent or other sum due
and owing under this Lease, and such sum is thereafter collected by or through
an attorney at law, then, in addition to such sums, Tenant shall also pay
Landlord's reasonable and actual attorneys' fees incurred in such collection.  
Further, if Landlord exercises any of the remedies provided to Landlord under
this Lease as a result of Tenant's failure to pay Rent, Tenant shall be
obligated to reimburse Landlord, on demand, for all reasonable and actual costs
and expenses, including reasonable and actual attorneys' fees and court costs,
incurred in connection therewith. If either party to this Lease institutes any
action or proceeding in court to enforce any provision hereof or for damage by
reason of alleged breach of any provisions of this Lease, and/or any appeal
therefrom, the prevailing party shall be entitled to receive from the losing
party such amount as the court may adjudge to be reasonable attorneys’ fees for
the services rendered the party finally prevailing in any such action or
proceeding; provided, however that a recovery of attorneys' fees by Landlord
against Tenant under this sentence shall include, but shall not duplicate, the
recovery by Landlord against Tenant of its reasonable and actual attorneys' fees
and other reasonable and actual costs of collection permitted under the first
two (2) sentences of this Paragraph.

 

34.         Parking. No rights to specific parking spaces are granted under this
Lease; however, subject to Landlord’s rights pursuant to the remainder of this
Section 34, Tenant shall be entitled to use at no additional charge up to 4.0
spaces per each 1,000 rentable square feet, or portion thereof, (“Tenant’s
Parking Entitlement”) of space in the Corporate Office Leased Premises, which
parking spaces shall be located in the Parking Deck, the Convention Surface Lot,
the Conference Center Spaces (if made available), and the additional surface lot
to the south of the Parking Deck (the “Additional Surface Lot”). Notwithstanding
the foregoing, should the Landlord elect to control access to the parking deck
serving the Office Building (the “Parking Deck”) and/or to the surface parking
lot located between the Office Building and the Parking Deck (the “Convention
Surface Lot”), then Tenant’s Parking Entitlement to the Parking Deck and
Convention Surface Lot shall be limited to 3.15 spaces per each 1,000 rentable
square feet, or portion thereof, and 0.50 spaces per each 1,000 rentable square
feet, or portion thereof, respectively, with the balance of Tenant’s Parking
Entitlement (.35 spaces per each 1,000 rentable square feet, or portion thereof)
being satisfied by the Conference Center Spaces (if made available), and the
spaces in the Additional Surface Lot. In addition to Tenant’s Parking
Entitlement, Tenant shall be entitled to use the greater of (i) forty percent
(40%), or (ii) Tenant’s Share, of parking spaces located in the parking area
below the Center Tower of the Office Building (the “Center Tower Spaces”). In
the event Landlord makes available parking spaces below the Conference Center to
serve the Office Building, then Landlord shall afford Tenant, as part of
Tenant’s Parking Entitlement, the use on a controlled-access basis of Tenant’s
Share of such parking spaces so serving the Office Building (the “Conference
Center Spaces”) for an additional charge per parking space equivalent to the
prevailing rate then being charged by Landlord (if any) for the Conference
Center Spaces from time to time during the Term.

 

Except to the extent of the Center Tower Spaces, all parking spaces provided to
Tenant shall be unreserved and are to be used by Tenant, its employees and
invitees in common with the other tenants of the Office

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



Building and their employees and invitees. With respect to the Center Tower
Spaces, beyond marking the Reserved Spaces as “reserved,” Landlord shall have no
responsibility for monitoring or enforcing any such reserved spaces. Landlord
reserves the right to build improvements upon, reduce the size of, relocate,
reconfigure, eliminate, and/or make alterations or additions to such parking
facilities at any time upon the condition that Tenant shall continue to have
access to the number and location of parking spaces set forth above.

 

Tenant shall be deemed to be in default of this Lease if Tenant overparks (i.e.,
Tenant, its employees, agents, customers, contractors, invitees, licensees,
subtenants, assigns and/or any other party doing business with or related to
Tenant uses more than Tenant’s allocated share of parking (as described above))
and such overparking continues for a period in excess of: (i) five (5)
consecutive business days, or (ii) ten (10) days in any rolling thirty (30) day
period, or (iii) twenty (20) days in any rolling twelve (12) month period.
Tenant hereby agrees to follow Landlord’s direction as to any commercially
reasonable steps necessary to monitor or prevent Tenant’s overparking in the
parking facilities serving the Project

 

35.         Storage.   If Landlord makes available to Tenant any storage space
outside the Premises, anything stored therein shall be wholly at the risk of
Tenant, and Landlord shall have no responsibility or liability for the items
stored therein.

 

 

36.

Waste Disposal.

 

(a)All normal trash and waste (i.e., waste that does not require special
handling pursuant to subparagraph (b) below) shall be disposed of through the
janitorial service.

 

(b)            Tenant shall be responsible for the removal and disposal of any
waste deemed by any governmental authority having jurisdiction over the matter
to be hazardous or infectious waste or waste requiring special handling, such
removal and disposal to be in accordance with any and all applicable
governmental rules, regulations, codes, orders or requirements. Tenant agrees to
separate and mark appropriately all waste to be removed and disposed of through
the janitorial service pursuant to (a) above and hazardous, infectious or
special waste to be removed and disposed of by Tenant pursuant to this
subparagraph (b). Tenant hereby indemnifies and holds harmless Landlord from and
against any loss, claims, demands, damage or injury Landlord may suffer or
sustain as a result of Tenant's failure to comply with the provisions of this
subparagraph (b).

 

37.         Surrender of Premises.    Whenever under the terms hereof Landlord
is entitled to possession of the Premises, Tenant at once shall surrender the
Premises and the Connector UPS Room and the keys thereto to Landlord in the same
condition as on the Commencement Date hereof, normal wear and tear only
excepted, and Tenant shall remove all of its personalty and all Rooftop
Equipment therefrom and shall, if directed to do so by Landlord but subject to
the contrary provisions of Exhibit B below with respect to the Exclusive
Equipment, remove all improvements eligible for removal on the terms of Section
12 above (and/or any cabling installed by or on behalf of Tenant) and restore
the Premises to its original condition prior to the construction of eligible
improvements; provided, however, that Tenant shall not be obligated to remove
any improvements (other than the Exclusive Equipment and all cabling as
aforesaid) to the extent present in the Premises as of the Commencement Date. If
Tenant fails to remove any of Tenant’s personal property on or before the
expiration or earlier termination of this Lease, or Tenant’s right to possession
hereunder, Landlord, at Tenant’s sole cost and expense, shall be entitled to
re-enter the Premises and repossess itself thereof, to remove all persons and to
remove and/or store all effects therefrom in accordance with applicable law,
without being guilty of forcible entry, detainer, trespass or other tort, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
reasonable expenses caused by such removal and all storage charges against such
property so long as the same shall be in possession of Landlord or under the
control of Landlord. In addition, if Tenant fails to remove any such personal
property from the Premises or storage, as the case may be, within ten (10) days
after written notice from Landlord, Landlord at its option, may deem all or any
part of such personal property to have been abandoned by Tenant and title
thereof shall immediately pass to Landlord under this Lease as by a bill of
sale. Tenant's obligation to observe or

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



perform these covenants shall survive the expiration or other termination of the
Term of this Lease. If the last day of the Term of this Lease or any renewal
falls on Sunday or a legal holiday, this Lease shall expire on the business day
immediately preceding.

 

38.         Cleaning Premises.   Upon vacating the Premises, Tenant agrees to
return the Premises to Landlord broom clean.

 

39.         No Estate In Land.    This contract shall create the relationship of
landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; Tenant has only a usufruct, not subject to levy or sale, and not
assignable by Tenant except with Landlord's consent.

 

40.         Cumulative Rights.    All rights, powers and privileges conferred
hereunder upon the parties hereto shall be cumulative but not restrictive to
those given by law.

 

41.         Paragraph Titles; Severability.    The paragraph titles used herein
are not to be considered a substantive part of this Lease, but merely
descriptive aids to identify the paragraph to which they refer. Use of the
masculine gender includes the feminine and neuter, and vice versa, where
necessary to impart contextual continuity. If any paragraph or provision herein
is held invalid by a court of competent jurisdiction, all other paragraphs or
severable provisions of this Lease shall not be affected thereby, but shall
remain in full force and effect.

 

42.         Damage or Theft of Personal Property.   All personal property
brought into the Premises shall be at the risk of the Tenant only and Landlord
shall not be liable for theft thereof or any damage thereto occasioned by any
acts of co-tenants, or other occupants of the Office Building, or any other
person, except, with respect to damage to the Premises, as may be occasioned by
the negligent or willful act of the Landlord, its employees and agents.

 

43.         Holding Over.  In the event Tenant remains in possession of the
Premises after the expiration of the Term hereof, or of any renewal term, with
Landlord's written consent, Tenant shall be a tenant from month to month and
such tenancy shall be subject to all the provisions hereof, except that the
monthly rental shall be at one hundred twenty five percent (125%) of the monthly
Base Rent payable hereunder upon such expiration of the Term hereof, or of any
renewal term, as the same would be adjusted pursuant to the provisions of
Section 3 hereof. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or any renewal term, without Landlord's
written consent, Tenant shall be a tenant at sufferance and may be evicted by
Landlord without any notice, but Tenant shall be obligated to pay rent for such
period that Tenant holds over without written consent at one hundred seventy
five percent (175%) the monthly Base Rent payable hereunder upon such expiration
of the Term hereof, or of any renewal term, as same would be adjusted pursuant
to the provisions of Section 3 hereof, and shall also be liable for any and all
other damages Landlord suffers as a result of such holdover including, without
limitation, the loss of a prospective tenant for such space. There shall be no
renewal of this Lease by operation of law or otherwise. Nothing in this Section
shall be construed as a consent by Landlord for any holding over by Tenant after
the expiration of the Term hereof, or any renewal term.

 

 

44.

Security Deposit. Intentionally Deleted.

 

45.         As Is.   Tenant hereby agrees to accept the Premises, the Exclusive
Equipment, the Office Building, the Connector, and the Project "AS IS, WHERE IS
AND WITH ALL FAULTS", and acknowledges that Landlord is not obligated to
construct any tenant improvements or to provide any buildout allowances. Tenant
previously owned and occupied the Premises, the Office Building, the Connector
and the Project and is fully aware of the condition of same. Any alterations,
additions or improvements to the Premises shall be performed by Tenant at
Tenant’s sole cost and expense, subject to compliance with the terms of this
Lease, including, but not limited to, Section 12 hereof.          

 

46.         Rules and Regulations.    The rules and regulations in regard to the
Office Building, annexed hereto, and all reasonable rules and regulations that
Landlord may hereafter, from time to time,

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



adopt and promulgate for the government and management of said Office Building
to the extent uniformly adopted for all tenants of the Office Building, are
hereby made a part of this Lease and shall, during the said term, be observed
and performed by Tenant, its agents, employees and invitees.

 

47.         Quiet Enjoyment.     Tenant, upon payment in full of the required
Rent and full performance of the terms, conditions, covenants and agreements
contained in this Lease, shall peaceably and quietly have, hold and enjoy the
Premises during the term hereof. Landlord shall not be responsible for the acts
or omissions of any other tenant, Tenant or third party that may interfere with
Tenant's use and enjoyment of the Premises.

 

48.         Entire Agreement. This Lease (as supplemented by the letter
agreement attached hereto as Exhibit “D” and by this reference made a part
hereof) contains the entire agreement of the parties and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect.

 

49.         Limitation of Liability.   Landlord's obligations and liability with
respect to this Lease shall be limited solely to Landlord's interest in the
Building, as such interest is constituted from time to time, and neither
Landlord, nor any partner or member of Landlord, nor any officer, director,
shareholder, or employee of Landlord, its partners and/or members, shall have
any personal liability whatsoever with respect to this Lease. No owner of the
Property, whether or not named herein, shall have liability hereunder to the
extent arising or accruing after it ceases to hold title to the Property.

 

50.         Submission of Agreement.   Submission of this Lease to Tenant for
signature does not constitute a reservation of space or an option to acquire a
right of entry. This Lease is not binding or effective until execution by and
delivery to both Landlord and Tenant.

 

51.         Authority.     If Landlord or Tenant executes this Lease as a
corporation, limited partnership, limited liability company or any other type of
entity, each of Landlord and Tenant, respectively, does hereby represent and
warrant that Landlord or Tenant, as the case may be, is a duly organized and
validly existing corporation, limited partnership, limited liability company or
other type of entity, that it is qualified to do business in the State of
Alabama, that it has full right, power and authority to enter into this Lease,
and that each person signing on behalf of Landlord or Tenant, as the case may
be, is authorized to do so. Upon the request of either party, the other party
shall provide the requesting party with evidence reasonably satisfactory to
Landlord confirming the foregoing representations and warranties.

 

 

52.

Relocation. Intentionally Deleted.

 

53.         Broker Disclosure.   Landlord represents that it has not been
represented by a broker in negotiating this Lease. Landlord agrees that, if any
broker makes a claim for a commission based upon the actions of Landlord,
Landlord shall indemnify, defend and hold Tenant harmless from any such claim.
Tenant represents that it has not been represented by a broker in negotiating
this Lease. Tenant agrees that, if any broker makes a claim for a commission
based upon the actions of Tenant, Tenant shall indemnify, defend and hold
Landlord harmless from any such claim.

 

54.         Notices.   Any notice which is required or permitted to be given by
either party under this Lease shall be in writing and must be given only by
certified mail, return receipt requested, by hand delivery or by nationally
recognized overnight courier service at the addresses set forth below. Any such
notice shall be deemed given on the date sent or deposited for delivery in
accordance with one of the permitted methods described above. The time period
for responding to any such notice shall begin on the date the notice is actually
received, but refusal to accept delivery or inability to accomplish delivery
because the party can no longer be found at the then current notice address,
shall be deemed receipt. Either party may change its notice address by notice to
the other party in accordance with the terms of this Section 54. The following
are the initial notice addresses for each party:

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------



Landlord's Notice Address:

LAKD HQ, LLC

 

c/o Daniel Realty Services, L.L.C.

 

3595 Grandview Parkway, Suite 400

 

Birmingham, Alabama 35243

 

Attention: Cahaba Center at Grandview

 

Tenant's Notice Address:

HealthSouth Corporation

 

3660 Grandview Parkway, Suite 200

 

Birmingham, Alabama 35243

 

Attention: Real Estate Department

 

 

With a copy to:

HealthSouth Corporation

 

3660 Grandview Parkway, Suite 200

 

Birmingham, Alabama 35243

 

Attention: General Counsel

 

55.         Force Majeure.   In the event of a strike, lockout, labor trouble,
civil commotion, an act of God, or any other event beyond Landlord's control (a
"force majeure event") which results in the Landlord being unable to timely
perform its obligations hereunder, so long as Landlord diligently proceeds to
perform such obligations after the end of the force majeure event, Landlord
shall not be in breach hereunder, this Lease shall not terminate, and Tenant's
obligation to pay any Base Rent, additional rent, or any other charges and sums
due and payable shall not be excused.

 

In the event of a strike, lockout, labor trouble, civil commotion, an act of
God, or any other event beyond Tenant’s control (a "force majeure event") which
results in the Tenant being unable to timely perform its obligations hereunder
(other than the obligation to pay Rent), so long as Tenant diligently proceeds
to perform such obligations after the end of the force majeure event, Tenant
shall not be in breach hereunder. Nothing herein shall extend the time for
Tenant to make payment of Rent due hereunder.

 

56.         Special Stipulations.   The Special Stipulations, if conflicting, if
any, attached hereto as Exhibit "B" are modifications to the terms of this Lease
and such Special Stipulation shall control in the event of any conflict with the
other provisions of this Lease or any exhibits hereto.

 

 

57.

Anti-Terrorism Representation.

 

a.         Tenant is not, and shall not during the Term of the Lease become, a
person or entity with whom Landlord is restricted from doing business with under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H. r. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act”) and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti-Terrorism Laws”), including without
limitation persons and entities named on the Office of Foreign Asset Control
Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”).

 

b.         To the best of its knowledge, Tenant is not currently engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises, the Office Building or
the Property. Tenant will not in the future during the Term of this Lease
knowingly engage in any transactions or dealings, or be otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises, the Office Building or the Property.

 

c.           Tenant’s breach of any representation or covenant set forth in this
Section 58 shall constitute a breach of this Lease on behalf of Tenant,
entitling Landlord to any and all remedies hereunder, or at law or in equity.

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties herein have caused this Lease to be duly
executed and to be dated the day and year first above written although actually
executed on the dates set forth below.

 

 

LANDLORD:

 

LAKD HQ, LLC, a Delaware limited liability company

 

BY:      Daniel Management Corporation, an Alabama
corporation, its Manager

Date Executed by Landlord:

By:

/s/ Joseph J. Adams

 

Name:

Joseph J. Adams

March 31, 2008

Title:

Vice President

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

LEGAL02/30607851v15

 

--------------------------------------------------------------------------------





 

TENANT:

 

HEALTHSOUTH CORPORATION, a
Delaware corporation

 

Date Executed by Tenant:

By:

/s/ John P. Whittington

 

Name:

John P. Whittington

March 27, 2008

Title:

Secretary

 

 

 

LEGAL02/30607851v15

 

 